Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 1 of 77




                   Exhibit 5
     Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 2 of 77




IN THE HIGH COURT OF JUSTICE                        Claim No.: CL-2019-000723
BUSINESS AND PROPERTY COURTS
OF ENGLAND AND WALES
COMMERCIAL COURT (QBD)

B E T W E E N:

                                    (1) VALE S.A.
                             (2) VALE HOLDINGS B.V.
                          (3) VALE INTERNATIONAL S.A.

                                                                   Claimants

                                     — and —

                            (1) BENJAMIN STEINMETZ
                              (2) DAG LARS CRAMER
                               (3) MARCUS STRUIK
                                (4) ASHER AVIDAN
                               (5) JOSEPH TCHELET
                                 (6) DAVID CLARK
                             (7) BALDA FOUNDATION
                   (8) NYSCO MANAGEMENT CORPORATION

                                                                  Defendants

                 _________________________________

                  DEFENCE OF THE SECOND DEFENDANT

                 _________________________________

I.     INTRODUCTION AND SUMMARY

1.     In this Defence of the Second Defendant (“Mr Cramer”):


                                        -1-
     Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 3 of 77




       1.1     Unless stated otherwise, references to paragraph numbers are references
               to paragraphs numbers in the Particulars of Claim (“Particulars”);

       1.2     Where appropriate, Mr Cramer adopts definitions or headings used in
               the Particulars, he does so for ease of reference and without admitting
               that they are accurate or relevant;

       1.3     Where Mr Cramer refers to a written agreement, he does so by way of
               summary and will refer to that agreement in due course for its full terms,
               meaning, and effect;

       1.4     Where Mr Cramer does not admit an allegation in the Particulars, he is
               unable to admit or deny that allegation and, where relevant, he requires
               the Claimants (collectively “Vale”) strictly to prove it; and

       1.5     Unless expressly admitted or not admitted below, Mr Cramer denies
               each allegation in the Particulars.

2.     Mr Cramer is not liable to Vale as alleged or at all. His Defence is, in summary,
       as follows:

       2.1     The alleged fraud concerns allegations as to the making of corrupt
               payments and the use of intermediaries, so as to acquire mining licences
               for the development of an iron ore mine in the Republic of Guinea (the
               “Mining Licences” and the “Simandou Project” respectively).
               Mr Cramer, whose expertise was not in mining but in treasury and asset
               management, had no involvement at all with that project nor with the
               acquisition of those licences. Save for very briefly meeting Mr Thiam, he
               never met with, spoke to or corresponded with any of the alleged
               intermediaries. At the material time he had never visited Guinea. He
               had no knowledge of the means by which the licences were acquired.

       2.2     BSG Resources Limited, a company incorporated in Guernsey and now
               in administration (“BSGR”), was (and is) the operating company of a

                                           -2-
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 4 of 77




         division of the group of companies associated with the First Defendant
         (“Mr Steinmetz”), which has been known by various names but is here
         defined as the “BS Group”. BSGR and other companies in its resources
         division were responsible for the Simandou Project and acquiring the
         Mining Licences. However, Mr Cramer managed an entirely different
         division of the BS Group: the capital markets division. He also owned a
         BVI company (“Onyx”) that provided management services to some
         entities within the BS Group. Onyx did not provide any such services to
         BSGR.

  2.3    Mr Cramer was involved in negotiating two financial issues in respect of
         the joint venture between BSGR and the First Claimant (“Vale S.A.”),
         neither of which is material to the alleged claim. He did not make any of
         the representations alleged. Vale’s allegation to the contrary principally
         involves alleging:

         (a)   First, that by remaining silent at a meeting when certain others
               were addressing matters within their own knowledge, he was
               (somehow) making an implied or even (it is somehow alleged) an
               express representation. Such an allegation is a non sequitur (not
               least because by remaining silent, he plainly intended to make no
               representation, not the opposite) and is, in any event, bad in law.

         (b)   Second,    that   Mr    Cramer   is    somehow    responsible   for
               representations as to compliance with anti-bribery laws made by
               Mr Steinmetz and the Sixth Defendant (“Mr Clark”). They made
               those representations in written certificates provided in
               connection with the joint venture agreement (the “JVA”). This
               allegation is misconceived and is denied.        Those certificates
               (plainly) did not provide that any representation was being made
               by Mr Cramer (or on his behalf). He was not, in any event,
               involved in their preparation.        Moreover, the JVA expressly


                                      -3-
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 5 of 77




                identified which individuals’ knowledge was relevant for the
                purposes of the joint venture. Mr Cramer was not one of them.

  2.4    Without prejudice to the generality of these denials, if Mr Cramer were
         held to have made any representation to Vale in relation to the Mining
         Licences or the Simandou Project, then he never knew that he was doing
         so. He cannot have intended Vale to rely on a representation that he did
         not know he was making, nor have believed any such representation to
         be false (nor been reckless as to its truth).

  2.5    Further, and in any event, (i) Vale S.A. knew that Mr Cramer did not have
         any relevant knowledge in this regard; (ii) Vale S.A. procured and
         received representations from the individuals who did have specific
         knowledge of the relevant matters; and (iii) by the JVA, Vale S.A. agreed
         that Mr Cramer’s knowledge was not relevant. In these circumstances,
         it is denied that Vale ever relied on any representations made by Mr
         Cramer.

  2.6    Further, and in any event, it should be inferred that Vale S.A. did not in
         fact rely on the truth of any representations made by any of the
         Defendants (or, put alternatively was reckless as to whether those
         representations were true or false).

  2.7    Mr Cramer does not know whether any corrupt payments were made in
         the acquisition of the Mining Licences, nor whether any intermediaries
         were engaged, nor whether any representations made by any other
         person were false. Accordingly, if and insofar as necessary, he puts Vale
         to proof of those matters. Further, if (which is denied) Mr Cramer made
         any representation, he had no belief that any such representation was
         false, nor was reckless as to its truth: he did not have the relevant
         knowledge at the time or now.




                                      -4-
     Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 6 of 77




       2.8     In any event, if (which is denied) any cause of action were to have
               accrued in respect of Mr Cramer, it would be time-barred. New York law
               applies and accordingly, the principal claims made are approximately
               four years out of time. Alternatively, if English law applies, the claims
               are nevertheless barred under the Limitation Act 1980.

II.    OVERVIEW

3.     Since the matters pleaded in paragraphs 1 to 11 by way of overview are either
       addressed in greater detail in the body of the Particulars, or duplicative of those
       matters, Mr Cramer’s response thereto appears below.

III. THE BS GROUP AND MR CRAMER’S ROLE WITHIN IT

       A.      The BS Group structure

4.     Since about 2003, the BS Group has carried on business in a variety of different
       sectors: mineral resources, diamonds, real estate and capital markets. At all
       material times, the structure of the BS Group has been as follows:

       4.1     At the apex of the BS Group (the “Foundation Level”) were two
               Liechtenstein foundations: the Seventh Defendant (“Balda”) and the
               Vessna Foundation (“Vessna”). Balda owned the entire issued share
               capital of the Eighth Defendant (“Nysco”). Vessna held the entire
               issued share capital of VS Holdings Limited (“VS Holdings”, together
               with Balda, Vessna, and Nysco, the “Foundation Entities”). At all
               material times, a Foundation Council has managed Balda (the “Balda
               Council”) and another Foundation Council has managed Vessna.

       4.2     Beneath the Foundation Level, the BS Group was comprised of several
               independent business units (the “Divisional Level” and the
               “Divisions” respectively). A main operating company sat at the head of
               each Division. At all material times, Nysco was a majority shareholder
               of the main operating companies of the following Divisions:

                                           -5-
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 7 of 77




         (a)   BSG Resources (the “BSGR Division”), which operated in the
               mining and resources sector. BSGR was the main operating
               company of this Division. At various times, it owned among other
               things diamond, bauxite and iron mines, and mining services
               businesses.

         (b)   The BSG Real Estate Division, which carried on the business of
               property investment.

         (c)   The BSG Energy Division, which carried on the business of
               investment in the energy sector.

         (d)   The    Chestergate   Investments    Corporation    Division   (the
               “Chestergate Division”), which held certain other assets.

  4.3    Nysco also had a beneficial interest in the Steinmetz Diamonds Group
         (the “SDG Division”), which carried on the business of diamond
         trading.

  4.4    At all material times, VS Holdings owned the BS Group’s capital markets
         business (the “BSG Capital Division”). From around 2007, BSG
         Capital Markets PCC (“BSG Capital”), a Guernsey company, was this
         Division’s main operating company. The BSG Capital Division was
         primarily responsible for the Foundation Entities’ investment activities.

  4.5    Save for the Chestergate Division, each Division was a substantial
         enterprise with its own independent management and finance teams.

  4.6    Over time, each Division engaged in a wide range of its own projects (the
         “Projects”). One such project for the BSGR Division was the Simandou
         Project.




                                    -6-
     Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 8 of 77




       B.      The Onyx Group

5.     At all material times, the Onyx group of companies (the “Onyx Group”) has
       included the following companies:

       5.1     Onyx Financial Advisors Limited (“Onyx”), a company incorporated in
               the British Virgin Islands. Mr Cramer first obtained a beneficial interest
               in Onyx in September 2006. He became its sole shareholder in about
               December 2009;

       5.2     Onyx Financial Services SA (“Onyx Switzerland”), a company
               incorporated in Switzerland, which was a wholly owned subsidiary of
               Onyx; and

       5.3     BSG Management Services Limited (“BSG Management”), a company
               incorporated in England, which was a wholly owned subsidiary of Onyx
               Switzerland.

6.     At the Foundation Level, at all material times Onyx provided management
       services to the Foundation Entities and reported on the financial performance of
       each Division to those entities.

7.     At the Divisional Level, the Onyx Group provided the following services:

       7.1     From 2005, BSG Management provided management services to the
               BSG Capital Division.

       7.2     BSG Management provided some corporate and investment banking
               advice to entities in all the Divisions, as and when required.

       7.3     At all times, Onyx Switzerland provided company secretarial services
               and corporate structuring services to the Divisions. At all material times,
               Mr Cramer had no day-to-day involvement in this business. It was
               operated by Ms Sandra Merloni-Horemans from Geneva, largely



                                           -7-
     Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 9 of 77




               independently of Mr Cramer (who was based in London) and the other
               parts of the Onyx Group.

8.     Onyx did not provide any management services to the BSGR Division. In the
       period from about 1999 to 2007, Norinter Financial Advisors (Pty) Limited
       (“Norinter”), a company wholly owned by Roy Oron, then the CEO of BSGR,
       provided such services to that Division. From 2007 when Mr Oron left BSGR,
       Norinter ceased to provide those services. BSGR did not thereafter receive any
       external management services and it provided such services to the other
       companies in the BSGR Division.

       C.      Mr Cramer’s role and knowledge

9.     Mr Cramer joined the BS Group in 2003, with responsibility for its investment
       activity, including its financial markets transactions. He consolidated these
       activities into BSG Capital, becoming its CEO in 2007. His duties included
       reporting bi-annually to Balda at meetings of the Balda Council on the accounts,
       performance and finances of each Division of the BS Group.

10.    In or around 2003, Mr Cramer was appointed as a non-executive director of
       BSGR. He was also appointed as a non-executive director of Five Mounts
       Properties Holding Limited, the main operating company of the BSG Real Estate
       Division. The primary purpose of these appointments was to facilitate his
       reporting on the financial performance of those divisions to Balda. As a non-
       executive director, he was not involved in the day-to-day management of
       business in the BSGR Division or the BSG Real Estate Division, nor with their
       individual Projects.

11.    At all material times since joining the BS Group, Mr Cramer worked with
       Mr Steinmetz. The other Division heads (and senior individuals within those
       Divisions) did likewise with respect to the business of their own Divisions. By
       reason of the matters aforesaid and at all material times:



                                           -8-
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 10 of 77




      11.1    Save for the BSG Capital Division, Mr Cramer was not involved in the
              day-to-day management of any Division;

      11.2    Save for BSG Capital, Mr Cramer was not the CEO of any main operating
              company in the BS Group;

      11.3    Mr Cramer was not involved in procuring the Mining Licences, or the
              Simandou Project more generally.      Save to the very limited extent
              identified in 150.2 below, he never met, spoke with or corresponded with
              any of the individuals whom Vale alleges were intermediaries and/or
              recipients of corrupt payments in relation to the Simandou Project.

      11.4    Mr Cramer was unaware of: (i) the means by which the Mining Licences
              were acquired; (ii) whether the Mining Licences were improperly
              acquired as alleged, or not; and (iii) any dealings that BS Group
              personnel had with those alleged intermediaries. Accordingly, in this
              Defence he is unable to and does not make any admissions or denials in
              this regard.

      11.5    Likewise, it is not admitted that (i) there was any any unlawful common
              design, conspiracy, understanding or combination between any of the
              other Defendants; or (ii) that any of the other Defendants conspired to
              defraud the Vale Parties, or any of them, by unlawful means. However,
              if (which is not admitted) there was any such common design (or the
              equivalent), Mr Cramer was never party to it. He did not otherwise act
              dishonestly, as alleged or at all, in relation to the Mining Licences or
              Vale.

12.   In the premises (and subject to certain exceptions; principally admissions of
      matters which are of public record), Mr Cramer is unable to plead to and does
      not admit most of the allegations contained in, the following sections of the
      Particulars:

      12.1    Section B: The Mining Licences.
                                         -9-
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 11 of 77




      12.2    Section C: The “BSGR Group’s” acquisition of the Mining Licences
              between 2005-2008.

      12.3    Section D: The alleged confirmation of the Mining Licences following
              President Conté’s death.

      12.4    Section G: The alleged attempts to destroy purportedly incriminating
              material.

13.   Vale relies upon a significant number of documents in the Particulars. With a
      few exceptions, Mr Cramer did not see those documents at the material time. He
      was provided with copies of many of the documents for the first time in the course
      of an internal investigation into allegations relating to the Simandou Project or
      in subsequent proceedings, including the LCIA arbitration claim brought by Vale
      S.A. against BSGR (under LCIA Arbitration No. 142683, the “Arbitration”) in
      relation to the Simandou Project. Accordingly:

      13.1    Mr Cramer admits as documents the documents which are mentioned in
              paragraphs 36, 37.1, 37.2, 37.3, 37.4, 37.6, 37.9, 49.5, 49.6, 51.1, 51.2(a)-
              (b), 51.3-51.6, 54, 55.3, 57.1, 57.2, 57.4, 57.6. He also admits that those
              paragraphs summarise the relevant document, or a part of the relevant
              document. However, Mr Cramer is unable to and does not make any
              further admissions regarding those documents and he will rely on them
              as appropriate for their full terms, true meaning and effect.

      13.2    In the Arbitration, as well as in the ICSID arbitral proceedings brought
              by BSGR against the Republic of Guinea, BSGR alleged that several
              significant documents were forged or otherwise has not accepted their
              authenticity. Mr Cramer, having not been involved in the material
              events, is unable to admit or deny whether that is the case. Accordingly,
              he does not admit that the 2008 Matinda Contracts (identified in
              paragraphs 49 and 53), the Touré MoU (identified in paragraphs 51 and
              52) or the 2009 Affidavit (identified in paragraph 56) are authentic.

                                          - 10 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 12 of 77




IV. THE PARTIES

      A.      The Claimants

14.   Paragraph 12 is admitted.

15.   As to paragraph 13:

      15.1    The first sentence is admitted.

      15.2    The second, fourth and fifth sentences are not admitted.

      15.3    The third sentence is admitted, save that it is not admitted that, until the
              merger, Vale S.A. wholly owned Vale Austria.

16.   Save that no admissions are made as to the second and fourth sentences,
      paragraph 14 is admitted.

      B.      The Defendants

17.   As to paragraph 15:

      17.1    The first and second sentences are admitted.

      17.2    As to the third sentence, it is admitted, insofar as it is alleged, that
              Mr Steinmetz founded the BS Group though no admissions are made as
              to the relevant date. It is denied that he founded the “BSG Resources
              group of companies” as alleged. The latter term is inaccurate since it
              implies that the business of just one division (the BSGR Division) was
              the business of the entire group of companies associated with
              Mr Steinmetz. The sentence is otherwise admitted.

18.   Paragraph 16.1 is admitted.

19.   As to paragraph 16.2:




                                          - 11 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 13 of 77




      19.1    As to the first sentence, Mr Steinmetz was an advisor to the BS Group,
              including Balda, BSGR and the BSGR Division. The allegation that he
              was “presented” as an advisor is embarrassing for want of particulars
              and is accordingly not admitted.

      19.2    As to the second sentence;

              (a)   It is admitted, insofar as it is alleged that Mr Steinmetz
                    recommended to BSGR that it should sell the Shares and that it
                    should enter into the JVA with Vale.

              (b)   The allegation that he “controlled all material decisions” is
                    embarrassing for want of particulars. Mr Cramer is entitled to
                    reserve and reserves his right to plead further in this regard, if and
                    in the event that Vale pleads proper particulars.

              (c)   That allegation, as well as the allegation that he controlled all
                    material decisions relating to BSGR’s sale of the Shares and entry
                    into the JVA with Vale is, in any event, denied. BSGR had its own
                    independent board of directors and Balda its own independent
                    council which decided upon the sale of the Shares and the entry
                    into the JVA.

20. No admissions are made as to paragraph 17.

21.   As to paragraph 18:

      21.1    Vale S.A. commenced its claim in the Arbitration on 28 April 2014. The
              LCIA tribunal delivered its Award five years later, on 4 April 2019. The
              tribunal made the Award following an evidential hearing in which BSGR
              did not participate at all. Moreover, the claim (and the Award) was made
              against BSGR only and not against any of the Defendants (including
              Mr Cramer), who were not party to the Arbitration and had no right to
              be (and were not) separately represented.

                                           - 12 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 14 of 77




    21.2    The Award is not probative of any claim made by Vale herein and the
            findings made by the tribunal in that Award are irrelevant.

    21.3    In these circumstances, the paragraph is not admitted.

22. As to paragraph 19:

    22.1    The first and fifth sentences are admitted.

    22.2    As to the second sentence, the meaning of the phrase “Steinmetz’s
            personal affairs” is embarrassing for want of particulars and is
            accordingly not admitted. It is admitted that Mr Cramer often reported
            to the Balda Council regarding distributions that Balda proposed to
            make to the Steinmetz family, as did other individuals. No admissions
            are made as to the vague allegation that he was a “close associate” of
            Mr Steinmetz. Paragraph 11 above is repeated in this regard.

    22.3    The third sentence is admitted, save that Mr Cramer was appointed in
            December 2003. Since the appointment of administrators to BSGR on
            7 March 2018, Mr Cramer has been unable to exercise (and has not
            exercised) any powers as a director of BSGR.

    22.4    Save that it is admitted, insofar as it is alleged, that Mr Cramer was sole
            beneficial owner of Onyx from December 2009, the fourth sentence is
            denied. Onyx was not responsible for the day-to-day management of the
            group of companies to which Vale refers as the “BSGR Group” but was
            in fact the BSGR Division. Paragraph 8 above is repeated.

    22.5    The paragraph is otherwise denied.

23. Paragraph 20 is duplicative of Vale’s allegations against Mr Cramer that are
    pleaded in greater detail in in the body of the Particulars. It is denied for the
    reasons pleaded below.




                                        - 13 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 15 of 77




24. As to paragraph 21, the first sentence is admitted. It is also admitted that, for a
      period of time, Mr Struik has held appointments in companies within the BSGR
      Division (including as CEO of BSG MM) and that BSGR Guernsey’s predecessor
      was BSGR BVI. The paragraph is otherwise not admitted.

25. Paragraph 22 is not admitted.

26. As to paragraph 23, the first sentence is admitted. It is also admitted that, for a
      period of time, Mr Avidan held the office of President of BSGR ProjectCo, and
      acted as the Guinean country manager for the BSGR Division. The paragraph is
      otherwise not admitted.

27.   As to paragraph 24, the first and second sentences are admitted. The paragraph
      is otherwise not admitted.

28. As to paragraph 25, the first, second and third sentences are admitted. The
      paragraph is otherwise not admitted.

29. As to paragraph 26, the first and second sentences are admitted. The third
      sentence is admitted, save that the class of beneficiaries also include the issue
      and remoter issue of the children of Mr Steinmetz’s marriage to Agnes, as well as
      any charity that the Balda Council has unanimously determined and the Balda
      Protector has approved. The paragraph is otherwise not admitted.

30. Save that the first and second sentences of paragraph 27 are admitted, no
      admissions are otherwise made.

V.    OTHER KEY COMPANIES AND INDIVIDUALS

31.   Paragraph 28 is embarrassing for want of particulars. Vale has failed to define
      which companies it alleges constituted part of the corporate group which it
      characterises as being the “BSGR Group”. Without prejudice to the foregoing:




                                         - 14 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 16 of 77




     31.1    BSGR, BSGR Steel, BSGR BVI, BSG MM, BSGR ProjectCo and
             BSGR Guernsey were from time to time part of the BSGR Division and
             also therefore part of the BS Group.

     31.2    Since around December 2003, BSGR has not had any legal or beneficial
             interest in BSG MM or its subsidiaries, including Windpoint.

     31.3    Pentler was not part of the BSGR Division nor the BS Group.

     31.4    Save that no admissions are made as to the identities of shareholders in
             Pentler and the relative proportions of their shareholdings, the
             schedules in Appendix 1 are admitted.

     31.5    No admissions are otherwise made.

32. Paragraph 29 is not admitted.

33. Save that it is admitted that Pentler is a BVI company, and that Messrs Noy,
     Cilins and Ran were its shareholders, paragraph 30 is not admitted.

34. Paragraph 31 is not admitted.

35. As to paragraph 32:

     35.1    The first and second sentences are admitted.

     35.2    The final sentence is irrelevant and in any event not admitted.

     35.3    No admissions are otherwise made.

VI. THE MINING LICENCES

     A.      Introduction: Guinea and Simandou

36. Paragraph 33 is admitted, save that (without prejudice to the relevance of the
     allegation) it is not admitted that Guinea’s economy is “heavily dependent on
     mineral production”.

                                        - 15 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 17 of 77




37.   Paragraph 34 is not admitted.

38. Paragraph 35 is admitted.

      B.         BSGR Group’s acquisition of the Mining Licences between
                 2005-2008

39. Mr Cramer does not plead to paragraphs 36 to 53 which are outside his
      knowledge and accordingly are not admitted.

      C.         Allegations concerning Pentler

40. Paragraph 54 is admitted as a general summary of the Pentler SPA and that
      document is admitted as a document.            Mr Cramer had no involvement in
      negotiating    or   executing   the    Pentler   SPA.    It   was   executed   by
      Ms Merloni-Horemans on behalf of BSGR Steel and Mr Lev Ran on behalf of
      Pentler.

41.   Paragraphs 55 and 55.1 are admitted. Mr Cramer did not approve the making of
      any of those payments.

42. Paragraph 55.2 is admitted.

43. Paragraph 55.3 is admitted. Mr Cramer was not at the material time aware of
      any obligation on the part of BSGR Steel to make any payment to Pentler on
      15 April 2009, nor was he involved in any negotiation of the 2009 BSGR/Pentler
      Settlement.

44. As to paragraph 56, it is admitted as a summary of the 2009 Affidavit. It is not
      admitted that the affidavit is authentic and no admissions are otherwise made.

      D.         Allegations concerning BSG Capital and LMS

45. The matters alleged in paragraph 57 and its sub-paragraphs are outside Mr
      Cramer’s knowledge and no admissions are made, save that paragraph 57.3 is
      denied. BSG Capital did not make the alleged payment to LMS. The payment

                                            - 16 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 18 of 77




      was made by BSGR Treasury Services Limited (“BSGR Treasury”), a company
      in the BSGR Division. Mr Cramer neither approved the making of this payment
      nor had any knowledge of it at the material time.

46. The matters alleged in paragraph 58 and its sub-paragraphs are outside
      Mr Cramer’s knowledge and no admissions are made.

47.   It is admitted (insofar as it is alleged) that the Pentler SPA recorded a price of
      US$22 million for the sale of shares in BSGR BVI.

VII. HOW THE MINING LICENCES WERE CONFIRMED FOLLOWING
      PRESIDENT CONTÉ’S DEATH

48. No admissions are made as to paragraphs 59 to 62.

VIII. THE JVA AND SHA

      A.      Introduction

49. Paragraph 63 is not admitted, save that the Base Convention is admitted as a
      document.

50. No admissions are made as to paragraph 64.

51.   Paragraph 65 is not admitted, save that the Confidentiality and Non-Disclosure
      Agreement is admitted as a document, and the contents of that paragraph are
      admitted as an accurate summary of the relevant parts of that document.

52. As to paragraph 66:

      52.1    It is admitted that Mr Steinmetz and Mr Cramer met Eduardo Ledsham,
              Vale’s Exploration Department Executive Director, in London in about
              February or early March 2010. There were two very short meetings on
              consecutive days.




                                          - 17 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 19 of 77




     52.2    It is denied, insofar as it is alleged (i) that Mr Cramer attended the
             meeting for the purpose of discussing the basis for any deal between the
             parties; and (ii) that at that meeting, Mr Cramer was involved in any such
             discussion.

     52.3    Rather, Mr Steinmetz invited Mr Cramer to attend. Mr Cramer had no
             involvement in organising it. At the meetings, Mr Ledsham pitched, to
             Mr Steinmetz, the idea of a joint venture between BSGR (or the BSGR
             Division) and Vale. Mr Cramer did not contribute at all to this short
             discussion.

     52.4    Save as aforesaid, the paragraph is denied.

53. As to paragraph 67:

     53.1    Save that the Heads of Terms are admitted as a document, the first
             sentence is not admitted.

     53.2    The second sentence is admitted.

     53.3    It is denied, insofar as it is alleged, that Clifford Chance conducted “in-
             depth” due diligence in relation to corruption and bribery issues. The
             third sentence is otherwise admitted.

     53.4    Insofar as it relates to Mr Cramer, the fourth sentence is denied, for the
             reasons pleaded in paragraphs 53 to 115 below. Insofar as it relates to
             the other Defendants, the fourth sentence is not admitted.

     B.      The Alleged Representations

The Initial DD Questionnaire

54. The first sentence of paragraph 68 is admitted. Mr Cramer will rely upon the
     Initial DD Questionnaire, as necessary, for its full terms, true meaning and effect.



                                         - 18 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 20 of 77




55.   Paragraph 69.1 is admitted, save that the definition incorrectly referred to
      “BSGR Guinea SARL” rather than BSG Resources (Guinea) Sarl (which is the
      company defined in the Particulars as “BSGR ProjectCo”).

56. Paragraphs 69.2 to 69.4 are admitted.

57.   As to paragraph 69.5, the definition of “UBOs” was “an individual or entity that,
      directly or indirectly, ultimately owns or controls or has a right to receive the
      financial benefit of an equity interest in the BSG Group”; and was said to include
      “all shareholders and UBOS of NYSCO management corporation and Onyx
      Financial Advisers”. No admissions are otherwise made.

58. As to paragraph 69.6:

      58.1    The Initial DD Questionnaire was directed to four companies of which
              Mr Cramer was not a director and in respect of which he had no
              involvement        (BSGR             Guernsey,    BSGR         ProjectCo,
              BSG Resources (Liberia) Ltd and BSGR (Liberia) Ltd, defined therein as
              the “BSG Group”). The response to that questionnaire was filed by Mr
              Clark expressly on behalf of the “BSG Group”.

      58.2    Insofar as it is alleged that Mr Clark made any inquiries of Mr Cramer
              for the purpose of preparing his response to the Initial Due Diligence
              Questionnaire, that allegation is denied.

      58.3    It is admitted that (i) the paragraph accurately summarises the first
              paragraph of the “Certification” section of the form; (ii) Mr Clark signed
              that form; and (iii) he did so in his capacity as director and group
              treasurer of BSGR Guernsey.

      58.4    No admissions are otherwise made.

59. Paragraph 70.1 contains an inaccurate summary of the representation which
      appears at paragraph A of Section III of the Initial DD Questionnaire and is
      therefore denied. If and insofar as necessary, Mr Cramer will rely upon that
                                          - 19 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 21 of 77




      paragraph for its full terms. That representation was, in any event, not made by
      Mr Cramer nor on his behalf.

60. Paragraph 70.2 is admitted. That representation was not made by Mr Cramer
      nor on his behalf.

61.   As to Paragraph 70.3:

      61.1    It is denied:

              (a)     The first clause contains an inaccurate summary of the
                      representation which appears in paragraph A of Section IV of the
                      Initial DD Questionnaire. In particular, the representation made
                      only concerned “Consultants” (as defined therein) which were
                      “retained by or on acting on behalf of the BSG Group”.

              (b)     The second clause refers to paragraph F of Section III of the Initial
                      DD Questionnaire.      No such representation was made there.
                      Rather, a specific representation was made as to BSGR Guinea not
                      using any intermediary in its application process or during further
                      discussions with the technical department of the Ministry of Mines.

      61.2    Without prejudice to the foregoing, no representation was made by
              Mr Cramer or on his behalf that (i) appears in paragraph A of Section IV
              of the Initial DD Questionnaire; (ii) appears in paragraph F of Section
              III; or (iii) is otherwise alleged in paragraph 70.3.

62. Insofar as paragraph 71(i) relates to Mr Cramer, the paragraph is denied. More
      particularly:

      62.1    If (which is denied, for the reasons pleaded above) representations in
              terms of the alleged First Corruption Representation, the alleged Second
              Corruption      Representation     and   the   alleged   First   Consultancy
              Representation (the “Alleged Initial DD Representations”) were
              made, then those alleged representations were made by BSGR Guernsey
                                            - 20 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 22 of 77




             or alternatively by all the companies there defined as being the BSG
             Group.

     62.2    Further and in any event, Mr Cramer was not asked to, and did not,
             contribute to the completion of the Initial DD Questionnaire, nor did he
             provide information for the purposes of any of the representations
             contained therein. Mr Cramer did not approve or adopt the relevant
             representation, whether manifestly or at all.

     62.3    Alternatively, if (which is denied) Mr Cramer approved or adopted any
             of the Alleged Initial DD Representations, he had no knowledge of doing
             so and accordingly did not (and cannot) have had any intention to make
             any representation in this regard.

63. Insofar as paragraph 71(i) relates to the other Defendants, no admissions are
     made.

64. As to paragraph 71(ii):

     64.1    It is denied (1) that Mr Cramer provided any assistance at all in
             completing the Initial DD Questionnaire; and (2) that Mr Cramer was
             ever party to any common design that fraudulent misstatements be
             made to Vale.

     64.2    It is not admitted that any such fraudulent misstatements were made or
             that there was any common design between any of the other Defendants
             to make such statements.

     64.3    No admissions are otherwise made.

65. No admissions are made as to paragraph 71(iii).

66. As to paragraph 71.1:




                                        - 21 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 23 of 77




      66.1    It is denied that Mr Steinmetz (i) controlled all material decisions
              relating to the BS Group, BSGR or the sale of the Shares; and (ii) was the
              key decision maker. At all material times, each company in the BSGR
              Division had its own independent board of directors which made its
              decisions. Mr Steinmetz had no legal or other authority to make any
              decisions on behalf of those companies or to direct those companies to
              take any particular action.

      66.2    It is admitted that Mr Steinmetz directed BSGR’s participation in the
              joint venture negotiations. He was assisted in this regard by David
              Barnett.

      66.3    It is admitted that the response to the Initial DD Questionnaire refers to
              Mr Steinmetz as an advisor to Balda. Contrary to Vale’s allegation, that
              response does not refer to him as being an advisor to BSGR Guernsey.

      66.4    No admissions are otherwise made.

67.   Paragraph 71.2 is embarrassing for want of particulars. Pending the provision of
      proper particulars, Mr Cramer is entitled to reserve and reserves his right to
      plead further in this regard and no admissions are made.

68. No admissions are made as to paragraph 71.3.

69. As to paragraph 71.4, it is admitted that Mr Cramer was the UBO of Onyx at the
      material time. It is denied:

      69.1    That Mr Clark (or anyone else) made any enquiry of Mr Cramer when
              completing the Initial DD Questionnaire;

      69.2    That Mr Cramer was a “UBO” within the meaning of that form, since
              Onyx was not a company within the BSG Group (as there defined);




                                            - 22 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 24 of 77




      69.3    Insofar as it is alleged, that the Initial DD Questionnaire imposed any
              obligation on the person completing it to make any inquiries of any UBO;
              or

      69.4    Insofar as it is alleged, that Mr Clark ever certified in that form that he
              had made any inquiry of Mr Cramer. Rather, he referred to having
              “made inquiry” of (amongst other people) “UBOs” (of whom Mr Cramer
              was not one) “as appropriate”. It would not in any event have been
              appropriate to make any inquiries of Mr Cramer in this regard, since he
              had no knowledge of the subject matter of that due diligence
              questionnaire – being the Simandou Project.

70. As to paragraph 71.5, it is admitted that Mr Tchelet coordinated the process by
      which the Initial DD Questionnaire was answered. He was also responsible for
      co-ordination of the due diligence process for BSGR. It is also admitted that he
      sent the questionnaire to Ms dos Santos by email.

71.   Paragraph 71.6 is admitted but irrelevant.          Mr Cramer never had any
      responsibility for the due diligence process. Rather, the entire process (including
      the preparation of the Initial DD Questionnaire, as well as the Supplemental DD
      Questionnaire, the Clark ABL Certificate and the Steinmetz ABL Certificate,
      collectively the “Due Diligence Documents”) was (and was understood by Mr
      Cramer at the material time to have been) overseen by other individuals on behalf
      of BSGR. Mr Cramer understood those individuals to include Mr Barnett and
      BSGR’s external lawyers, Skadden. Further, at the material time, Mr Cramer
      understood that prior to execution of any of the Due Diligence Documents, those
      documents (as well as the draft SHA and draft JVA) would have been carefully
      reviewed and approved by those people for and on behalf of BSGR.

72.   Insofar as Vale intends, by paragraph 71.7, to cross-refer to paragraph 69.6, the
      former paragraph is admitted. If Vale does not so intend, paragraph 71.7 is
      embarrassing for want of particulars and is not admitted.


                                          - 23 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 25 of 77




73.   As to paragraph 71.8:

      73.1    The negotiation of the JVA and SHA was known at the time as “Project
              Hills”. The negotiations were managed by Mr Barnett, with assistance
              from BSGR’s external lawyers, Skadden. It is admitted that Mr Steinmetz
              was also closely involved in them.

      73.2    Insofar as the paragraph relates to Mr Cramer, it is denied. He did not
              negotiate the terms of the JVA or the SHA. Rather, Mr Cramer’s role in
              the negotiations with Vale S.A. was limited to two financial issues
              concerning the joint venture, being (i) the cost of the capital being lent
              by Vale S.A. to fund the future costs of the Simandou Project; and (ii) the
              pricing of the sale of the products from the mine and the level of the
              royalties due on such sales.

      73.3    No admissions are otherwise made.

74.   No admissions are made as to paragraph 71.9.

75.   Paragraph 71.10(i) is denied.     Pursuant to clause 1.8 of the JVA, BSGR’s
      knowledge, for the purposes of the JVA, was not (as alleged) the “awareness” of
      Messrs Steinmetz, Struik, Avidan, Tchelet and Clark. Rather, it was (i) the actual
      knowledge of those individuals; (ii) as well as the actual knowledge of Mr Barnett;
      (iii) together with such knowledge as those individuals should have had, taking
      into consideration their office and respective duties, had they each made all
      reasonable enquiries in relation to the matter in question as at the date of that
      Agreement. The knowledge of BSGR did not include any knowledge of (or
      enquiries to be made by) Mr Cramer whatsoever.

76.   Paragraph 71.10(ii) is admitted. Mr Cramer’s proposed appointment reflected (i)
      his senior position within the BS Group; (ii) his prior experience as an executive
      of a multinational corporation (Anglo American Corporation); (iii) his suitability
      to represent Balda’s interests on the Board, as CEO of Onyx; and (iv) the
      convenience for him to attend Board meetings in Guernsey, given his London
                                          - 24 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 26 of 77




      residence. It did not imply or reflect any knowledge of (or prior involvement in)
      the Simandou Project.

77.   Paragraph 71.10(iii) is admitted. Mr Cramer relies on paragraphs 92 to 99 below.

78. Insofar as paragraph 71.10(iv) relates to each of the remaining Defendants, the
      paragraph is not admitted. Insofar as it relates to Mr Cramer, he relies on
      paragraphs 121 to 127 below.

79.   Paragraph 71.11 is denied. Specifically, it is denied:

      79.1    That Mr Cramer knew about any of the answers to be given in the Initial
              DD Questionnaire, let alone discussed or agreed upon them with any
              other Defendant;

      79.2    That he approved or adopted (manifestly or at all) any of the answers
              given in the Initial DD Questionnaire; and

      79.3    That the facts and matters alleged in paragraph 71 are capable of
              supporting the inference alleged against Mr Cramer.

The Supplemental DD Questionnaire

80. Paragraph 72 is admitted. The email was not sent to Mr Cramer.

81.   Paragraph 73 is admitted.

82. As to paragraph 74:

      82.1    The first sentence is denied.         BSGR transferred its 100 per cent
              shareholding in BSGR Steel Holdings Limited to BSG MM, not to Nysco.

      82.2    The second sentence is admitted. The principal document effecting the
              transaction was a Sale and Purchase Agreement dated 31 March 2010
              (the “31 March SPA”). Mr Clark and Ms Merloni-Horemans executed
              that document on BSGR's behalf. She also executed that document on

                                           - 25 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 27 of 77




            BSGMM's behalf. Mr Cramer was not a signatory, nor was the document
            shared with him in advance.

    82.3    Insofar as the third sentence and sub-paragraphs 74.1 to 74.4 relates to
            Mr Cramer, they are denied:

            (a)   Mr Cramer was not involved in the March 2010 Restructuring, nor
                  did he even have any knowledge that it was going to take place. If
                  (which is not admitted) the matters in paragraphs 74.1 to 74.3 are
                  correct, Mr Cramer did not know about them and therefore had no
                  intention to conceal them.

            (b)   Insofar as it is alleged in paragraph 71.4, it is admitted that the
                  Pentler SPA says that Pentler’s shareholders would continue to act
                  as consultants to BSG BVI for five years. At the material time,
                  Mr Cramer had not seen that agreement nor was he even aware of
                  its existence, nor was he aware of any such obligation.

    82.4    Insofar as the third sentence and sub-paragraphs 74.1 to 74.4 relates to
            the other Defendants, no admissions are made.

83. As to paragraph 75:

    83.1    It is denied that the 31 March 2010 Restructuring was carried out with
            the assistance or knowledge of Mr Cramer.

    83.2    It is admitted that Mr Clark knew about and assisted with that
            transaction, since he signed the 31 March SPA. No admissions are made
            in relation to the knowledge or assistance of the other Defendants. It is
            not admitted that the 31 March 2010 Restructuring was carried out on
            the instructions of Mr Steinmetz.

    83.3    No admissions are made in relation to paragraph 75.2.




                                       - 26 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 28 of 77




    83.4    The allegation that an inference should be drawn “from the matters
            pleaded herein” is embarrassing for want of particulars.           Without
            prejudice to the foregoing, it is denied, insofar as it is alleged, that the
            matters alleged in respect of Mr Cramer do or could support any such
            inference being drawn as against him.

84. As to paragraph 76:

    84.1    The first sentence is admitted.

    84.2    As to the second sentence:

            (a)   It is admitted that: (i) Mr Clark signed the Supplemental DD
                  Questionnaire; and (ii) the contents of the sentence accurately
                  summarises the first paragraph of the “Certification” section of the
                  form.

            (b)   It is denied, insofar as it is alleged, that (i) Mr Clark made any
                  inquiries of Mr Cramer in relation to the Supplemental DD
                  Questionnaire; or (ii) that questionnaire was in fact signed (or
                  submitted) on behalf of Onyx.

            (c)   No admissions are otherwise made.

    84.3    Mr Cramer will rely upon the Supplemental DD Questionnaire, as
            necessary, for its full terms, true meaning and effect.

85. As to paragraph 77:

    85.1    The allegation that the Supplemental DD Questionnaire “concealed” the
            31 March 2010 Restructuring is embarrassing for want of particulars.
            Pending the provision of proper particulars, Mr Cramer is entitled to
            reserve and reserves his right to plead further in this regard and the
            allegation is denied.



                                         - 27 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 29 of 77




    85.2    Mr Cramer will rely upon the Supplemental DD Questionnaire for its full
            terms, true meaning and effect. Without prejudice to that fact:

            (a)   Paragraph 77.1 is admitted as a general summary of section IV.A of
                  that document, save that it refers to “Mohammed L Doumbia” as
                  being “local counsel” and not Boumbia nor “legal counsel” as
                  alleged.

            (b)   Paragraph 77.2 is an inaccurate summary of section III. A of that
                  document and is therefore denied.

86. As to paragraph 78:

    86.1    It is denied that Mr Cramer was responsible for the alleged Second
            Consultancy      Representation      or   the   alleged   Third   Corruption
            Representation:

            (a)    Those alleged representations were made (i) by Mr Clark on his
                   own behalf; (ii) further or alternatively, and insofar as the
                   response to the Supplemental DD Questionnaire was expressed by
                   him to have been made in his capacity as a “director”, on behalf of
                   BSGR, of which he was a director; (iii) further or alternatively, on
                   behalf of the companies defined therein as being the “BSG Group”
                   (being those companies identified in the Initial DD Questionnaire,
                   as set out in paragraph 57.1 above, plus BSGR Treasury Services
                   Limited and Resources Advisory Services Ltd).

            (b)    Further, and in any event, the response to the Supplemental DD
                   Questionnaire was not (and was not expressed to be) made on
                   behalf of Mr Cramer; and

            (c)    Further, in relation to Vale’s repetition of paragraph 71,
                   Mr Cramer repeats his response thereto in paragraphs 61 to 78
                   above, mutatis mutandis.

                                        - 28 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 30 of 77




     86.2    No admissions are made as to the responsibility of any of the other
             Defendants.

87. As to paragraph 78.1, it is denied that Mr Cramer was either involved in or knew
     about the 31 March 2010 Restructuring or its purposes. Paragraph 82.3 above is
     repeated. No admissions are made as to the involvement or knowledge of any of
     the other Defendants or the purposes of the transaction.

88. As to paragraph 78.2:

     88.1    It is admitted that Mr Cramer was a director and senior executive of
             Onyx and that he was its ultimate beneficial owner.

     88.2    It is also admitted, insofar as it is alleged, that (i) Mr Cramer was
             identified as the “UBO of Onyx” by reference to exhibits to the
             Supplemental DD Questionnaire; (ii) those exhibits included a
             photocopy of his passport and of a utility bill (though it is denied that the
             utility bill was “recent”). As apparent from the letter dated 1 April 2010,
             which is also exhibited thereto, those photocopies were not actually
             provided by Mr Cramer, but rather by Ms Merloni-Horemans.

     88.3    It is denied that the answers in the Supplemental DD Questionnaire were
             given on Onyx’s behalf. The answers were given by Mr Clark and/or on
             behalf of BSGR and/or the entities in the “BSG Group”, as there defined.
             Paragraph 86.1(a) above is repeated.

     88.4    It is denied that Mr Clark (or any other person) made any inquiry of Mr
             Cramer when completing the Initial DD Questionnaire.

89. Paragraph 78.3 is admitted.        The email was also copied to Mr Barnett.
     Paragraphs 70 and 71 above are repeated.

90. No admissions are made as to the first sentence of paragraph 78.4. The second
     sentence is denied. Paragraph 86.1(a) above is repeated mutatis mutandis.


                                         - 29 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 31 of 77




91.   It is denied that the matters alleged in paragraph 78 support (or are capable of
      supporting) the inference alleged as against Mr Cramer.

The Alleged 8 April Representations

92. Paragraph 79 and the first sentence of paragraph 80 are admitted.

93. Paragraphs 80.1 and 80.2 are admitted as summaries of statements made by
      Mr Avidan during that meeting and it is admitted that he made the alleged
      Fourth Corruption Representation and the alleged Third Consultancy
      Representation. It is denied, insofar as it is alleged, that Mr Cramer thereby
      made any such representations.

94. As to paragraph 80.3:

      94.1    It is admitted, insofar as it is alleged, that Messrs Avidan, Struik and/or
              Tchelet made the alleged Fifth Corruption Representation (or a
              representation to a similar effect).

      94.2    Mr Cramer made no such statement and no such representation. Rather,
              after Messrs Avidan, Struik and/or Tchelet made the alleged Fifth
              Corruption Representation, Mr Kleinfeld said to Mr Cramer: “The same
              is true of Onyx?” or words to that effect. Mr Cramer said “yes” or words
              to that effect. It is denied he thereby made any representation at all.

      94.3    Alternatively, if (which is denied) he did thereby make any such
              representation in response to that question asked of him on behalf of
              Onyx, the representation was that:

              (a)   He was not aware of any financial interests held by any government
                    officials in the BSGR Division’s Guinean operations;

              (b)   He was not aware of any payments or other personal financial
                    benefits conferred on any government officials on behalf of the
                    BSGR Division in relation to their Guinean operations; and

                                          - 30 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 32 of 77




              (c)      He was not aware that anybody acting on behalf of Onyx had made
                       or offered any corrupt payments or provided anything of value to
                       any officials of a government agency or government owned or
                       affiliated entity in connections with the BSGR Division’s business
                       in Guinea.

      94.4    Further, if (which is denied) by replying “yes”, Mr Cramer made any such
              representation, he was not aware of so doing and, in any event, such a
              representation would have been true.

95. Paragraph 80.4 is denied. Without prejudice to the generality of that denial:

      95.1    It is not admitted that any of the alleged 8 April Representations were
              false;

      95.2    If (which is not admitted) any of those alleged representations were
              false, it is denied that Mr Cramer “failed” to correct them. Mr Cramer
              did not know (nor did he represent that he knew) that any of those
              representations were false. Accordingly, he could not have corrected
              them, nor by the same token, have failed to have done so;

      95.3    Further, and in any event, the allegations that mere silence can
              constitute (i) a representation by conduct; and or (ii) an express
              representation; are misconceived and are denied;

      95.4    Further, and in any event, it is denied that mere silence on the part of a
              third party (“B") can constitute (i) an “implicit” (or implied)
              representation that a representation made by another person (“A”) was
              correct; or (ii) an implied representation that B had a reasonable basis
              to believe a representation made by A was true.

96. In the premises, it is denied that Mr Cramer made the alleged 8 April
      Representations or any of them.

97.   As to paragraph 81:
                                            - 31 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 33 of 77




     97.1   It is denied that Mr Cramer was responsible for any of the alleged 8 April
            Representations since (i) he did not make them; and (ii) he is not (and
            could not be) liable by reason of mere silence whilst any such
            representations were made by others.

     97.2   Further, the allegation that all the Defendants were (somehow)
            responsible for the alleged 8 April Representations is embarrassing for
            want of particulars.

     97.3   Further, if and to the extent that Vale alleges it should be inferred, from
            the allegations it makes in paragraph 78, that all the Defendants are
            responsible for the alleged 8 April Representations, that allegation is
            misconceived and is denied. Paragraph 78 concerns different matters:
            the March 2010 Restructuring and the Supplemental DD Questionnaire.

98. As to paragraph 81.1:

     98.1   It is admitted. The list of topics actually mostly concerned technical,
            operational and historical issues relating to the Simandou Project.

     98.2   It is, in any event, irrelevant. It does not follow from the fact that a list
            of topics was circulated in advance, that any person should be
            responsible for any representation subsequently made in that meeting,
            still less a person who did not even make such a representation in that
            meeting.

99. As to paragraph 81.2:

     99.1   It is admitted, insofar as it is alleged, that the FCPA Interview followed
            the Initial and Supplemental Due Diligence Questionnaires and
            preceded the Steinmetz and Clark ABL Certificates and the London
            Meetings.

     99.2   No admissions are made as to the extent of any similarity or repetition
            of any representations made in those documents or in those meetings
                                        - 32 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 34 of 77




             and in any event, no proper particulars in that regard are pleaded in
             paragraph 81.2.

     99.3    The paragraph is, in any event, irrelevant. If (which is not admitted)
             representations were made at the FCPA Interview which (i) followed on
             from (and substantively replicated) the Initial and Supplemental Due
             Diligence Questionnaires; and (ii) were substantively repeated in the
             Steinmetz and Clark ABL Certificates and in the London Meetings; it
             would not follow that Defendants who/which did not make those alleged
             representations somehow became responsible for them.

The Steinmetz ABL Certificate

100. Paragraph 82 is admitted. Mr Cramer was not involved in the preparation,
     drafting or execution of this document. He never discussed it or its contents with
     Mr Steinmetz at the material time.

101. Paragraph 83.1 is an incomplete summary of clause 2(a) of the Steinmetz ABL
     Certificate and paragraph 83.2 is an incomplete summary of clause 3. Those
     paragraphs are admitted as summaries. Mr Cramer will rely, as necessary, on
     the document for its full terms, true meaning and effect.

102. Paragraph 84 is denied:

     102.1   Each of the representations made in the Steinmetz ABL Certificate was
             expressly made (i) by Mr Steinmetz in his personal capacity; (ii) only by
             him; and (iii) only on his own behalf.

     102.2   Insofar as Vale repeats paragraph 81, Mr Cramer repeats his response
             thereto in paragraphs 96 to 98 above.

103. As to paragraph 84.1:




                                          - 33 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 35 of 77




     103.1   It is denied that the Steinmetz ABL Certificate was discussed at the FCPA
             Interview. On the contrary, in that meeting, Mr Kleinfeld said that a
             draft certificate would be circulated shortly.

     103.2   Paragraph 71 above is repeated mutatis mutandis.

     103.3   The paragraph is otherwise admitted but irrelevant. It does not follow
             from the fact, without more, that Mr Cramer was copied to an email
             containing a draft version of the certificate, that he should somehow be
             responsible for any representations subsequently made by Mr Steinmetz
             in such a certificate. Mr Cramer did not even review the attachment
             when it was received.

104. As to paragraph 84.2:

     104.1   The Steinmetz ABL Certificate was not attached to the SHA. It is
             admitted that Mr Clark signed the SHA and that it refers to that
             certificate. There is a single oblique reference to it in the definition of a
             term in Schedule 4 thereto.

     104.2   It is denied that, by reason of such a reference (let alone such a reference
             in a schedule to a 58 page agreement which was not even signed by him),
             Mr Cramer should somehow be held responsible for making a
             representation as to the truth of the content of the Steinmetz ABL
             Certificate.

     104.3   It is admitted that Mr Cramer reviewed the SHA. He did not specifically
             consider the oblique reference to the Steinmetz ABL Certificate and
             certainly did not consider by reviewing the SHA he was making any
             representation as to the truth of the contents of that certificate. He was
             not doing so.

     104.4   Further, and in any event, Mr Cramer understood that the Steinmetz
             ABL Certificate (as well as the SHA) had been reviewed and approved by

                                         - 34 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 36 of 77




             Mr Barnett and Skadden.        Paragraph 71 above is repeated mutatis
             mutandis.

     104.5   No admissions are made as to whether the other Defendants reviewed
             the SHA.

The Clark ABL Certificate

105. Paragraph 85 is admitted. Mr Cramer was not involved in the preparation,
     drafting or execution of this document and never discussed it or its contents with
     Mr Clark.

106. Paragraph 86 is admitted as an incomplete summary of clause 2 of the Clark ABL
     Certificate. Mr Cramer will rely, as necessary, on the document for its full terms,
     true meaning and effect.

107. Paragraph 87 is denied:

     107.1   Each of the representations made in the Clark ABL Certificate was
             expressly made on behalf of BSGR and only on behalf of BSGR, or
             alternatively, only on behalf of BSGR and Mr Clark.

     107.2   Insofar as Vale repeats paragraph 84, Mr Cramer repeats his response
             thereto in paragraphs 102 to 103 above mutatis mutandis.

108. As to paragraph 87.1:

     108.1   It is denied that Mr Cramer reviewed the Clark ABL Certificate prior to
             Mr Clark executing it. Mr Cramer was not involved in preparing the
             certificate, did not comment on any draft Certificate, and did not discuss
             the certificate’s contents with Mr Clark (whether before or after he
             signed it).

     108.2   No admissions are otherwise made.

109. As to paragraph 87.2 is denied:

                                         - 35 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 37 of 77




     109.1   The Clark ABL Certificate refers to the knowledge of BSGR and its
             subsidiaries only.     It (plainly) does not refer to the knowledge of
             directors, employees or “any other person acting on their behalf”.

     109.2   It is, in any event, irrelevant. If (which is denied) that certificate did refer
             to such knowledge, then it would not follow that any director, employee
             or any other person acting on behalf of BSGR would (somehow) be
             responsible for a representation made by Mr Clark therein.

110. As to paragraph 87.3:

     110.1   The JVA did not provide that the knowledge and awareness of BSGR for
             the purposes of that agreement included that of Mr Cramer. This
             paragraph is therefore irrelevant to any allegation made by Vale as
             against him.

     110.2   Without prejudice to the foregoing, it is admitted.

111. As to paragraph 87.4:

     111.1   It is denied, insofar as it is alleged, that the Clark ABL Certificate was
             approved at the BSGR board meeting on 29 April 2010 or at the Balda
             Council meeting on 28 April 2010. Those meetings were concerned with
             the approval of the JVA and SHA, not the Clark ABL Certificate.

     111.2   Points (i) and (ii) are otherwise admitted.

     111.3   Point (iii) concerns an allegation against Mr Steinmetz and no
             admissions are made.

     111.4   In the premises, this paragraph provides no basis (whether proper or at
             all) for alleging that Mr Cramer (or any Defendant) was responsible for
             making any representation contained in the Clark ABL Certificate.




                                          - 36 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 38 of 77




Further London Meetings

112. As to paragraphs 88 and sub-paragraphs 88.1, 88.2 and 88.3:

     112.1   Save that the relevant period was approximately four weeks, the first and
             second sentences of paragraph 88 are admitted.

     112.2   As to the third and fourth sentences of paragraph 88, Mr Cramer did not
             attend most of the meetings and principally only attended meetings
             concerning the two commercial issues identified in paragraph 72.2
             above. Accordingly, the third sentence is outside his knowledge and is
             not admitted, and the fourth sentence is denied.

     112.3   Further, the fourth sentence of paragraph 88 and sub-paragraphs 88.1
             to 88.3 are embarrassing for want of particulars. Vale has failed to plead
             when those representations were alleged to have been made; whether
             they were made in one meeting or more than one meeting; and which
             individuals are alleged to have attended each such meeting. Mr Cramer
             is entitled to reserve and reserves his right to plead further in this regard,
             if and in the event that Vale is permitted to and does plead proper
             particulars of its allegations.

     112.4   Without prejudice to the foregoing and insofar as paragraph 88.1 relates
             to Mr Cramer, it is denied.

     112.5   Pending the provision of proper particulars, no admissions are otherwise
             made.

113. As to paragraphs 89 and sub-paragraphs 89.1 and 89.2:

     113.1   It is denied that Mr Monteiro asked any such questions of Mr Cramer
             and that he gave any such answers as alleged.

     113.2   No admissions are otherwise made.



                                           - 37 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 39 of 77




114. Paragraph 90 is denied:

     114.1   As to the first sentence, it is denied that paragraph 87 (which concerns
             the Clark ABL Certificate) is relevant to the allegation that all the
             Defendants are somehow responsible for the alleged Eighth Corruption
             Representations.

     114.2   As to the second sentence, paragraph 99 above is repeated mutatis
             mutandis.

Other matters

115. As to paragraph 91:

     115.1   Insofar as the first sentence relates to Mr Cramer:

             (a)   He did not make any of the alleged First to Eighth Corruption
                   Representations.

             (b)   If (which is denied) Mr Cramer made any of those alleged
                   representations, it is denied that he did so intending that: (i) Vale
                   should rely on them; or (ii) they would induce Vale to enter the JVA
                   and SHA. This is because:

                   (i)     He was unaware that he was making any such
                           representation at the time; and

                   (ii)    In any event, he could not have intended that Vale should
                           rely upon any representation made by him in respect of the
                           conduct of BSGR in relation to the Simandou Project, when
                           he had no relevant knowledge in that regard.

             (c)   Further, if (which is denied) Mr Cramer were somehow responsible
                   for alleged representations made by other Defendants and if
                   (which is not admitted) any such representation was false, then it


                                         - 38 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 40 of 77




                   is denied that he had the intention set out in sub-paragraph (b)
                   above. This is because:

                   (i)    He did not know that he was thereby making any such
                          representation himself; and

                   (ii)   He did not intend (and could not have intended) that Vale
                          should rely upon his silence, in particular in circumstances
                          in which he had no relevant knowledge as to the Simandou
                          Project and therefore (1) would not have known that any
                          such statement was incorrect; and (2) moreover, would have
                          been unable to correct it in any event.

             (d)   Further, and in any event, at the time of the making of the alleged
                   representations, Mr Cramer was unaware (i) of the existence of
                   Vale Austria; and therefore (ii) that it would participate in the joint
                   venture with BSGR. In these circumstances, he had no intention
                   that Vale Austria would rely on any representation.

     115.2   The second sentence is denied. Paragraph 115.1(d) above is repeated.

     115.3   The paragraph is otherwise denied in relation to Mr Cramer.              No
             admissions are made in relation to the other Defendants.

116. Insofar as paragraph 92 concerns Mr Cramer, it is denied. He made no implied
     representation as alleged or at all. Alternatively, if (which is denied) he made any
     such implied representation:

     116.1   He was not aware that was the case and not aware of its alleged meaning;
             and

     116.2   In any event, he did not intend (and could not have intended that Vale
             would rely upon it), in circumstances where he had no relevant
             knowledge of the Simandou Project.


                                         - 39 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 41 of 77




117. Insofar as paragraph 92 concerns the other Defendants, no admissions are made.

     C.      The Terms of the JVA and SHA

118. Mr Cramer will rely as necessary upon the JVA and SHA for their full terms, true
     meaning and effect. Without prejudice to the foregoing:

     118.1   Paragraphs 93.1, 93.3, 93.4, 93.6 and 93.8 are admitted as general
             summaries of provisions in those agreements.

     118.2   Paragraph 93.2 is denied. The JVA did not provide that Vale S.A. could
             procure the payment of the Initial Consideration or the First and Second
             Deferred Consideration by another person. On the contrary, sections 3,
             12.1 and 12.2 thereof provide that the payments shall be made by Vale
             S.A.

     118.3   Paragraph 93.5 is not admitted.

     118.4   Paragraph 93.6 is admitted, save that clause 1.8 of the JVA refers to the
             knowledge of BSGR and any “BSGR Guinea Group Company”, not the
             BSGR Group as alleged.

     118.5   Paragraph 93.7 is denied.      Schedule 4 to the SHA defined “ABL
             Certificates” as meaning the Steinmetz and Clark ABL Certificates.
             However, neither Schedule 4 nor any other provision in the JVA or SHA
             required BSGR to provide those certificates to Vale.

     D.      Completion of the JVA and SHA

119. Paragraph 94 is admitted. Mr Cramer did not execute the JVA or SHA on behalf
     of any party, nor was he involved in the exchange.




                                        - 40 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 42 of 77




     E.      Further payments Vale allegedly made pursuant to the JVA
             and SHA

120. As to paragraph 95 and its sub-paragraphs, the first sentences of sub-
     paragraphs 95.1, 95.2 and 95.3 are admitted. No admissions are otherwise made.

IX. ALLEGED PAYMENTS TO THE DEFENDANTS AND OTHERS AFTER
     THE JVA AND SHA

     A.      Alleged bonus payments made to the Second to Sixth
             Defendants

121. As to paragraph 96 and in relation to Mr Cramer:

     121.1   On or about 18 June 2007, Nysco and VS Holdings and Skuld
             Investments Limited (a company incorporated under the laws of the
             British Virgin Islands, which was wholly owned by Mr Cramer)
             (“Skuld”) entered into an agreement entitled “Terms of Remuneration”
             (“Remuneration Agreement”).             In summary, pursuant to that
             agreement:

             (a)   Nysco and VS Holdings agreed to provide a remuneration and
                   incentivisation package to Skuld, in order to ensure that
                   Mr Cramer continued to provide investment management and
                   financial advisory services to Nysco and VS Holdings.

             (b)   By clauses 2 and 10, as part of that package Nysco and VS
                   Holdings agreed to make the following payments to Skuld (subject
                   to various qualifications): (i) 2.5 per cent of the annual increase in
                   the value of the two companies’ portfolio of investments in
                   equities and other capital markets assets; (ii) 0.25 per cent of the
                   annual increase in net asset value of the two companies; and (iii)
                   10 per cent of the equity increase of, and profits distributed to,
                   Balda and Vessna regarding any business or investment which

                                        - 41 -
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 43 of 77




                 had originated with Skuld, or which Skuld had facilitated, and
                 BSG Capital had made.

   121.2   Manerhorn Holdings SA (“Manerhorn”) (a company incorporated
           under the laws of the British Virgin Islands, of which Mr Cramer was the
           sole owner) was subsequently substituted for Skuld under the
           Remuneration Agreement.

   121.3   By about May 2010, Mr Cramer was owed (i) US$6.382 million pursuant
           to clause 2 of that agreement; plus (ii) further sums not yet calculated
           under clause 10.

   121.4   In or about late June 2010, and following completion of the JVA and
           SHA, at a meeting in London attended by Mr Struik, Mr Avidan, Mr
           Tchelet, Mr Barnett and Mr Cramer, Mr Steinmetz said that he would
           recommend that BSGR pay bonuses to various personnel who worked
           on Project Hills: namely, the negotiation and completion of the JVA and
           SHA. He did not say that a bonus would be paid to Mr Cramer. Mr
           Steinmetz also said that the bonuses would be split into two instalments:
           (i) the first would be paid in about early July 2010; and (ii) the second
           would be paid after BSGR received the next tranche of funds under the
           JVA: namely, the US$500 million comprising the “First Deferred
           Consideration” under Section 3(b) of the JVA.

   121.5   Immediately after that meeting, Mr Cramer had a separate discussion
           with Mr Steinmetz in which:

           (a)   Mr Steinmetz suggested that (i) BSGR, on behalf of Nysco and
                 VS Holdings, should pay the sums outstanding under the
                 Remuneration Agreement; and (ii) Mr Cramer should be
                 rewarded for his professionalism and performance since the onset
                 of the global financial crisis.



                                       - 42 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 44 of 77




             (b)   Mr Steinmetz agreed that Mr Cramer should receive a total
                   payment of US$10 million in this regard, some of which would be
                   immediately payable from BSGR.

     121.6   On or about 30 June 2010, (i) the BSGR Remuneration Committee
             recommended to BSGR’s Board that bonus payments totalling
             US$13.5 million should be paid to various personnel who worked on
             Project Hills. However, the Committee noted that the particulars of any
             payments to Mr Cramer were yet to be finalised; and (ii) the BSGR Board
             then approved that recommendation.

     121.7   Around the same time, Mr Steinmetz informed Mr Cramer that:

             (a)   BSGR would pay him US$10 million in two instalments: (i) US$3
                   million in July 2010 (“First Instalment”); and (ii) US$7 million
                   once it had received the First Deferred Consideration from Vale
                   (“Second Instalment”);

             (b)   US$1.3 million of the First Instalment was to be paid as a bonus
                   for Mr Cramer’s professionalism and performance, including for
                   his work on Project Hills; and

             (c)   The Second Instalment and the balance of the First Instalment
                   were to satisfy Mr Cramer’s existing entitlement under the
                   Remuneration Agreement (with an adjustment to recognise the
                   delay in payment).

     121.8   On or about 6 July 2010, BSGR paid the First Instalment to Manerhorn.
             Mr Cramer has not been paid the Second Instalment.

     121.9   It is not admitted that Messrs Struik, Avidan, Tchelet or Clark, or Balda
             and Nysco, received any bonuses, whether substantial or at all.

122. In the premises, as to paragraph 96:


                                        - 43 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 45 of 77




     122.1   It is denied that (i) any bonuses were promised before the JVA or SHA
             was executed; or (ii) Mr Cramer had any expectation of receiving a
             substantial bonus in return for his work on Project Hills.

     122.2   It is not admitted that Vale S.A. was procured to enter into the SHA or
             JVA. If it was so procured, it is denied that Mr Cramer played in any role
             in that regard.

     122.3   It is admitted that he received a bonus in respect of his work on Project
             Hills. This bonus was offered and received after the JVA and SHA were
             executed.

     122.4   No admissions are otherwise made.

123. As to paragraph 97, the Bonus Schedule is admitted as a document. It is divided
     into two parts being “BSGR Payments 6th July 2010” and “Payments awaiting
     further instruction”.

     123.1   As to paragraph 97.1:

             (a)    It is admitted that a payment was made to a company owned and
                    controlled by Mr Cramer (Manerhorn) in the sum of US$3 million
                    on or about 6 July 2010.

             (b)    It is admitted, insofar as it is alleged, that a payment of US$2.5
                    million was made to Onyx at around the same time; it was made
                    in fact on 15 July 2010. No part of that sum has ever been paid to
                    Mr Cramer.

             (c)    Paragraph 97.1 is otherwise denied.      More particularly, it is
                    denied:

                    (i)      That Mr Cramer was ever due a bonus of US$10 million in
                             respect of execution of the JVA and SHA. Paragraph 121
                             above is repeated.

                                          - 44 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 46 of 77




                    (ii)    That a payment of US$2.5 million to Onyx is recorded in
                            the Bonus Schedule.

                    (iii)   That the payment was made by Balda. The payment was
                            made by Nysco.

                    (iv)    That the payment of US$2.5 million was a bonus to Onyx.
                            Rather, the payment related to the costs of chartering a
                            yacht, “Meamina”.     Balda, Nysco and Onyx agreed, in
                            summary, that (a) part of the sum would be used to
                            discharge the outstanding liability of Onyx to Nysco under
                            two loan agreements. The loans related to the costs of
                            chartering Meamina; and (b) the balance would be used for
                            future charter costs. Upon receipt of the monies, Onyx paid
                            the sum of US$1,707,214.66 back to Nysco, discharging the
                            liability under the two loan agreements. The balance was
                            then applied towards two charter hire payments on 16 July
                            2010 (US$306,284.94) and 21 July 2010 (US$578,193.28).

124. As to paragraphs 97.2 to 97.5:

     124.1   The Bonus Schedule records that a sum of US$2 million was due to
             Mr Struik on 6 July 2010 and a further sum of US$1 million was a
             payment awaiting further instruction.

     124.2   The Bonus Schedule records that a sum of US$2.5 million was due to
             Mr Avidan on 6 July 2010 and a further sum of US$1.25 million was a
             payment awaiting further instruction.

     124.3   The Bonus Schedule records that a sum of US$800,000 million was due
             to Mr Tchelet on 6 July 2010 and a further sum of US$400,000 was a
             payment awaiting further instruction.




                                         - 45 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 47 of 77




     124.4   The Bonus Schedule records that a sum of US$180,000 was due to
             Mr Clark on 6 July 2010 and a further sum of US$70,000 was a payment
             awaiting further instruction.

     124.5   Save as to aforesaid, no admissions are made as to paragraphs 97.2 to
             97.5.

125. No admissions are made as to paragraph 98, save that it is admitted that since
     30 April 2010, BSGR has paid Mr Cramer his regular salary as a non-executive
     director. He has received no other payments from BSGR.

126. Paragraph 99 is not admitted.

     B.      Alleged payments made to Pentler and Mme Touré

127. Save that it is admitted that, on 10 May 2010, BSGR paid Nysco the sum of
     US$22 million, no admissions are made as to paragraphs 100 and 101.

X.   ALLEGED ATTEMPTS TO DESTROY ALLEGEDLY INCRIMINATING
     MATERIAL

128. No admissions are made as to paragraphs 102 and 103.

XI. REVOCATION OF THE MINING LICENCES

129. As to paragraph 104:

     129.1   The first and second sentences are admitted.

     129.2   The third sentence is admitted as a summary of the Technical
             Committee’s report.

     129.3   No admissions are made as to the fourth sentence.         If necessary,
             Mr Cramer will refer to that report for its full terms.




                                         - 46 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 48 of 77




XII. CLAIMS IN DECEIT

     A.      Applicable law

130. The law applicable to the claims which Vale characterises as deceit is New York
     law. This is by reason of the following facts and matters.

     Particulars

     130.1   Article 4(1) of Regulation (EC) No 864/2007 on the law applicable to
             non-contractual obligations (“Rome II”) applies.       Accordingly, the
             applicable law is the law of the country in which the damage occurs.

     130.2   If (which is denied) any damage did occur, it occurred in New York,
             being the place the where both the Initial Consideration was paid by Vale
             International and was received by BSGR ProjectCo.

     130.3   Alternatively, article 4(3) of Rome II applies. If (which is denied), the
             place where the damage occurred was not New York, the alleged tort is
             manifestly more closely connected with New York for (amongst other
             reason) because (i) Vale S.A. was at the material time (and is) listed in
             New York; (2) the alleged tort concerns alleged misrepresentations in
             respect of a due diligence exercise conducted purportedly for the
             purposes of Vale S.A.’s compliance with obligations applicable to it
             under New York law, being the FCPA; and (3) the Initial Consideration
             was paid and received in New York.

131. Vale has not brought claim under New York law. In these circumstances, Mr
     Cramer pleads below as to the claim made under English law, entirely without
     prejudice to his contention that New York law is the applicable law.

     B.      Alleged falsity of the alleged representations

132. No admissions are made as to paragraphs 105 to 107.



                                         - 47 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 49 of 77




     C.      Alleged knowledge of the other Defendants

133. Paragraphs 108 and 110 to 113 concerns claims made against and allegations as
     to the knowledge of the other Defendants. Accordingly, those paragraphs are not
     admitted.

     D.      Alleged knowledge of Mr Cramer

134. As to paragraph 109:

     134.1   It is not admitted that any of the alleged representations were false.

     134.2   It is denied that Mr Cramer made any of the alleged representations.

     134.3   Alternatively, if (which is denied) Mr Cramer made any of the alleged
             representations, it is denied that he was aware he was doing so.
             Paragraphs 115.1(b)(i)and 115.1(c)(i) are repeated. He did not believe
             (and cannot have believed) any representation that he did not know he
             was making to be false, nor was he reckless as to its truth or falsity.

     134.4   In the further alternative, if (which is denied) Mr Cramer made any of
             the alleged representations and if (which is denied) he was aware he was
             doing so:

             (a)   Mr Cramer did not, in any event, believe any such representation
                   to be false, nor was he reckless as to its truth or falsity. Mr Cramer
                   had no knowledge of the matters that were the subject of the
                   alleged representations. Paragraphs 115.1(b)(ii) and 115.1(c)(ii) are
                   repeated.

             (b)   Further, and in any event, it is denied that the facts and matters
                   alleged in paragraphs 109.1 to 109.18 are capable of supporting any
                   alleged inference to the contrary.




                                         - 48 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 50 of 77




     134.5   The following is pleaded without prejudice to the generality of the above
             denials.

135. Paragraph 109.1 is denied. Mr Cramer was not Mr Steinmetz’s “second-in-
     command”. Paragraph 11 is repeated. Further, Mr Cramer did not know how the
     Mining Licences were obtained and confirmed. Moreover, he could not have
     known, given his lack of involvement in the Simandou Project.

136. As to paragraph 109.2:

     136.1   It is denied that there was any BSGR Group. Rather, there was a BSGR
             Division within the BS Group. Paragraph 4 above is repeated.

     136.2   Further, it is denied that Mr Cramer or Onyx were entrusted with day-
             to-day management issues arising in the BSGR Division (or in the BS
             Group).     Norinter and then BSGR itself, handled the day-to-day
             management issues arising in that BSGR Division. Paragraph 8 above is
             repeated.

     136.3   Mr Cramer was responsible for reporting to the Balda Council
             principally on (i) the accounts and financial performance; (ii) of
             companies within the BS Group (not only those in the BSGR Division).
             He never made any report to Balda as to how the Mining Licences were
             (or were to be) acquired.

     136.4   Save as aforesaid, the paragraph is admitted.

137. As to paragraph 109.3:

     137.1   Save that Mr Cramer became a non-executive director of BSGR in 2003,
             the first sentence is admitted.

     137.2   The second sentence is denied. By 2008, Mr Cramer had effectively
             become the CEO of one company within the BS Group, being BSG
             Capital. He never performed such a role in respect of the BSGR Division.

                                         - 49 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 51 of 77




138. As to paragraph 109.4:

     138.1   It is admitted, insofar as it is alleged, that Onyx’s main client was the BS
             Group. Onyx’s main client was not the BSGR Division within that group.

     138.2   It is denied that Onyx provided any services to the BS Group (or the
             BSGR Division) in connection with the Simandou Project.

     138.3   Onyx Switzerland provided some company secretarial services to
             companies in the BSGR Division in connection with the Simandou
             Project.   Ms Merloni-Horemans provided these services on Onyx
             Switzerland’s behalf.    Moreover, BSG Management provided a very
             limited amount of M&A advice in connection with that project. Those
             services were provided by Hagai Shiloh and Eyal Hahn.

     138.4   Mr Cramer was not involved in the provision of any of the said services
             or the said advice.

     138.5   Further, it is denied that Onyx made any representations in the
             Supplemental DD Questionnaire. Paragraph 88 above is repeated.

139. Save that the corporate group is the “BS Group”, paragraph 109.5 is admitted.

140. Paragraph 109.6 is admitted. It does not follow from this provision that he had
     any knowledge of the Simandou Project. Paragraph 76 above is repeated.

141. Save that Mr Cramer was never closely involved in the BSGR’s negotiations with
     Vale, paragraph 109.7 is admitted. As to Mr Cramer meeting with two executives
     of Vale in Panama, the purpose of the trip was for Mr Steinmetz to discuss with
     Roger Agnelli, Vale’s CEO, the possibility of working together on a Panamanian
     copper project. Mr Cramer attended at Mr Steinmetz’s invitation and, in any
     event, was not materially involved in those discussions.

142. Paragraph 109.8 is denied. Paragraph 121 above is repeated.



                                         - 50 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 52 of 77




143. Paragraph 109.9 is denied. Paragraph 123 above is repeated.

144. As to paragraph 109.10:

     144.1   It is admitted that, on 14 February 2006, Onyx sold its shares in Pentler
             to FMA International Trading Limited.

     144.2   It is not admitted that such a transaction was highly unusual for Onyx.

     144.3   Save as aforesaid, Paragraph 109.10 denied.        The transaction was
             effected by Ms Merloni-Horemans on Onyx’s behalf. Mr Cramer had no
             knowledge of nor involvement with it. Paragraph 82.3 above is repeated.

145. Paragraph 109.11 is denied. The initials “DC” on the payment instruction refer to
     Mr Clark, not Mr Cramer. This should be inferred from the facts that:

     145.1   In BS Group documentation, the initials “DLC” were commonly used to
             refer to Mr Cramer and the initials “DC” were commonly used to refer to
             Mr Clark.

     145.2   Mr Cramer did not see the payment instruction at the material time.
             Moreover, it states that “Underlying payment has been approved by”,
             followed by the initials “DC”. Mr Cramer never approved that payment.
             Nor did he have any responsibility for approving payments of that
             amount made by BSGR.

     145.3   The payment instruction includes Mr Clark’s signature beside the words
             “checked by”, and not the signature of Mr Cramer.

     145.4   Mr Clark processed other payments to Pentler using the initials “DC”
             (for example, the payment instruction to transfer US$22 million on 17
             May 2010).




                                        - 51 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 53 of 77




146. Save that no admissions are made as to the purposes of the 31 March 2010
     Restructuring, paragraph 109.12 is denied. Mr Cramer did not even know about
     that exercise. Paragraph 82.3 above is repeated.

147. Paragraph 109.13 is admitted.

148. Paragraph 109.14 is admitted but irrelevant.       In or around June 2009,
     Ehud Olmert had entered into a consultancy agreement with Onyx, pursuant to
     which he agreed to provide consultancy services to the whole BS Group. On
     16 April 2010, Clifford Chance asked Skadden to obtain an assurance from Balda
     that: (i) Mr Olmert’s ongoing activities would immediately cease; and (ii) Balda
     would not instruct or authorise Mr Olmert to engage in any consulting activities
     regarding the BSGR Division or its business.       As Mr Olmert’s consultancy
     agreement was with Onyx, Skadden consulted Mr Cramer in this regard.

149. As to paragraph 109.15:

     149.1   The first sentence is admitted. The 10 May 2010 Email was also copied
             to Ms Chapman, Ms Merloni-Horemans and Mr Clark.

     149.2   It is denied that the second sentence is an accurate summary of the
             10 May 2010 Email. That email did not refer to the Pentler SPA nor to
             any rights thereunder.

     149.3   The third sentence is admitted. The payment instruction records that
             “DC” and “YT” approved the underlying payment, being Mr Clark and
             Mr Tchelet. The latter called Mr Cramer before sending the 10 May 2010
             Email and said, in summary, that a large payment needed to be made to
             a minority shareholder who had been bought out in 2008, and still
             needed to be paid. The payment was in fact discussed in several internal
             emails, none of which were sent to Mr Cramer. He had no reason to
             disbelieve Mr Tchelet and did not do so.

     149.4   The fourth sentence is not admitted.

                                        - 52 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 54 of 77




     149.5   Save that no admissions are made as to whether Pentler was involved
             with procuring the grant of the Mining Licences, and if so, whether any
             steps were taken to hide such involvement, the fifth sentence is denied.
             Further, it is denied that the matters alleged in paragraph 109.15 do
             support or are capable of supporting the inferences alleged.

150. As to paragraph 109.16:

     150.1   The first sentence is denied. It is not admitted that BSGR had any
             relationship with Mr Thiam. If (which is not admitted), there was any
             such relationship, Mr Cramer was never involved in it and the matters
             alleged in the second sentence do not support any inference to that
             effect. Mr Cramer has met Mr Thiam only on three occasions. He was
             briefly introduced to Mr Thiam prior to his appointment as Minister for
             Mines when he attended BSG Management offices for a meeting with Mr
             Avidan and Mr Steinmetz. He has also met him socially on two occasions
             (once at the Monaco Grand Prix and once at the wedding of
             Mr Steinmetz’s daughter) and both encounters were brief.

     150.2   As to the second sentence:

             (a)   It is admitted that, in 2009, Mr Cramer arranged for an invitation
                   letter to be sent facilitating Mr Fofana’s travel to London to attend
                   a meeting.

             (b)   It is not admitted that the meeting was to be attended by Mr
                   Thiam and Mr Cramer was never told that was the case. Rather,
                   Mr Avidan asked Mr Cramer to prepare such a letter to Mr Fofana
                   asking the latter to “come for a meeting in London” and to send
                   the letter to Mr Avidan, for forwarding to Mr Fofana. The letter
                   was intended to support an application for a UK Visa. BSG
                   Management often sent such invitation letters on behalf of visitors



                                          - 53 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 55 of 77




                    who needed visas for their travel to the UK, in connection with the
                    business of the BS Group.

             (c)    The sentence is otherwise admitted. Neither the letter to which
                    Mr Cramer was copied on 12 February 2009 (concerning the
                    rights of BSGR and Rio Tinto to conduct exploration activities in
                    North and South Simandou) nor the email to which Mr Cramer
                    was copied a year later (on 16 February 2010, concerning
                    Mr Thiam’s re-appointment as Minister of Mines) evidence (i)
                    any relationship between Mr Thiam and BSGR; (ii) any
                    involvement of Mr Cramer in any such relationship; or (iii) or any
                    corrupt or unlawful activity.

151. Paragraph 109.17 is denied. If (which is not admitted) any payments were made
     to Mr Boutros or LMS, Mr Cramer did not know of them nor their purpose. In
     this regard:

     151.1   The invoices for the relevant payments were only addressed to
             Mr Avidan and were not provided to Mr Cramer. Each payment was less
             than US$5 million and each was approved by others, without the
             involvement of Mr Cramer. The payments were made pursuant to a
             contract (the Boutros Contract) between LMS and BSGR ProjectCo. The
             Boutros Contract was signed by Mr Avidan.           Mr Cramer had no
             involvement with either company and was unaware of the contract at the
             material time.

     151.2   The release of funds was arranged by Mr Clark and his team.

152. Paragraph 109.18 is denied. Paragraph 149 above is repeated.

     E.      Alleged knowledge of Balda and Nysco

153. As to paragraph 114 and its sub-paragraphs:



                                         - 54 -
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 56 of 77




   153.1   Paragraph 114.1 is embarrassing for want of particulars and is, in any
           event, denied.    Nysco had its own independent board of directors.
           Neither Mr Cramer nor Mr Steinmetz was ever one of those directors.
           Nor did Mr Cramer ever act on Nysco’s behalf, nor is he alleged in the
           Particulars to have acted on its behalf or as its agent.

   153.2   As to paragraph 114.2:

           (a)   It is denied that Mr Cramer was a representative of “the corporate
                 director on Nysco’s Board”. Rather, at the material times (i) Nysco
                 had two corporate directors, being Margali Management
                 Corporation (“Margali”) and Second Board Limited (“Second
                 Board”); (ii) Mr Cramer was a director of Margali but never
                 represented it on Nysco’s board. Ms Merloni-Horemans did so.
                 Mr Cramer was never a director of Second Board.

           (b)   It is denied that Mr Cramer was ever engaged by Balda to provide
                 services to the BSGR Division or the BS Group (or any person).
                 Rather, Onyx was engaged by Balda pursuant to the Service
                 Agreement between those two entities dated 4 November 1998 (the
                 “Service Agreement”).

           (c)   It is admitted that Onyx provided services to Nysco, pursuant to
                 the Service Agreement and a later agreement directly with Nysco
                 dated 11 May 2001.

           (d)   No admissions are otherwise made.

   153.3   Paragraph 114.4 is denied.       Paragraphs 153.1 and 153.2 above are
           repeated.

   153.4   Paragraph 114.5 is denied. Paragraph 82.1 above is repeated.

   153.5   No admissions are otherwise made.


                                       - 55 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 57 of 77




154. Paragraph 115 is denied for the reasons pleaded below:

     154.1   Paragraph 115.4.1 is denied. Mr Cramer was never engaged by Balda.
             Onyx was engaged pursuant to the Service Agreement. Insofar as it is
             alleged that at the time of that Agreement being made, Onyx was owned
             by Mr Cramer, that allegation is denied. Mr Cramer did not become a
             beneficial owner until more than 7 years later, and did not become its
             sole beneficial owner until more than 11 years later.

     154.2   By paragraph 115.4.2, Vale acknowledges that the Balda foundation
             council was the relevant decision-making organ. This paragraph is
             therefore inimical to Vale’s own allegation that Mr Cramer was a de facto
             organ of Balda. Without prejudice to that fact:

             (a)   The paragraph is denied.       Mr Cramer’s proposals were not
                   invariably followed by the Balda Council.

             (b)   If (which is denied), Mr Cramer’s proposals were followed, it would
                   not in any event follow that he was a de facto organ of Balda.
                   Rather, it would indicate that Balda decided to follow the advice
                   which it had engaged Onyx to provide.

     154.3   Paragraph 115.4.3 is irrelevant. If (which) is denied, the payment of
             US$2.5 million was a bonus to Onyx, it would not follow (nor could it be
             inferred that) Onyx, still less Mr Cramer, was a de facto organ of Balda.
             Without prejudice to the fact, the paragraph is denied. The payment of
             US$2.5 million was not a bonus. Paragraph 123.1 above is repeated.

     154.4   Paragraph 115.4.4 is also irrelevant. It does not follow from the fact that
             Mr Cramer is owed debts by Nysco and VS Holding that Mr Cramer was
             a de facto organ of Balda. Without prejudice to that fact, it is admitted.




                                         - 56 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 58 of 77




155. Insofar as paragraph 115.5 concerns Mr Cramer, it is denied for the reasons
     pleaded in paragraph 154 above. Insofar as it concerns Mr Steinmetz, it is not
     admitted.

156. No admissions are otherwise made as to paragraphs 114 and 115.

     F.      Alleged inducement and reliance

157. Paragraph 116 is denied. In this regard:

     157.1   It is denied that Mr Cramer made any alleged representation. If (which
             is denied) he did make any such representation, it is denied that (i) he
             was aware of making any such representation; and (ii) he intended Vale
             to rely upon it.

     157.2   Alternatively, if (which is denied) Mr Cramer made any representation
             as alleged, was aware he was making such a representation and intended
             Vale to rely upon it, then it is denied that it induced to make Vale S.A. to
             enter into the JVA or the SHA or that Vale otherwise relied upon it or
             that Vale relied upon the truth of any such representation. Pending the
             provision of disclosure, inspection and/or further information herein,
             this should be inferred from the following facts and matters.

             Particulars

             (a)    Vale was aware that Mr Cramer did not have any relevant
                    knowledge as to the Simandou Project or the obtaining of the
                    Mining Licences. This was reflected in (amongst other things) (i)
                    the fact that his knowledge was not relevant for the purposes of
                    the JVA (as to which paragraph 75 above is repeated); and (ii) his
                    silence during the FCPA Interview in this regard.

             (b)    Further, Vale sought and obtained representations as to the
                    Mining Licences being acquired without the use of intermediaries
                    or the making of corrupt payments from individuals (i) who had

                                         - 57 -
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 59 of 77




                  executive functions at BSGR; and (ii) moreover, had themselves
                  been involved in the process of acquiring the Licences. In these
                  circumstances, there would have been no reason to rely on any
                  alleged representation made by Mr Cramer and Vale did not so
                  rely.

           (c)    The matters pleaded in paragraph 157.3 below.

   157.3   Further, or alternatively, it is to be inferred that, if (which is not
           admitted) any of the other Defendants made any other representations
           as alleged (i) Vale did not at the material time believe in the truth of any
           of the alleged representations; and (ii) accordingly, the alleged
           representations did not induce Vale S.A. to enter into the JVA or SHA.
           Pending the provision of disclosure, inspection and/or further
           information herein, Mr Cramer relies on the following facts and matters
           in support of that inference:

           (a)   Vale was well aware of allegations concerning the involvement of
                 BSGR, I.S. Touré and Mme Touré in bribery and corruption in
                 relation to the Simandou Project.          Moreover, Vale did not
                 specifically address those allegations in its due diligence exercise.

                 Particulars

                 (i)      By an email dated 25 October 2008 (at 12.09), Mr Ledsham
                          (of Vale) said to, amongst others Mr Monteiro (also of Vale),
                          that, in relation to the Simandou Project, BSGR is “acting in
                          an unethical manner and talking directly to one of the
                          wives of the President in an attempt to get something”.

                 (ii)     In a presentation entitled “Projeto Venezia” apparently
                          prepared by Vale in 2009, Vale said (amongst other things)
                          that (1) Mme Touré was suspected of having received
                          approximately US$2 million from BSGR; (2) payments to
                                        - 58 -
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 60 of 77




                      her could be a first level of a structure of payments used by
                      BSGR to acquire the mining rights at Simandou; and (3)
                      Mme Touré had placed her brother as a director with BSGR.

              (iii)   Nardello & Co, an investigative firm, was instructed by
                      Clifford Chance LLP, on behalf of Vale S.A, to investigate
                      (amongst other things) the activities of BSGR and
                      Mr Steinmetz in Guinea. This was for the purpose of due
                      diligence into the proposed joint venture with BSGR.
                      Nardello & Co said in its report, amongst other things and
                      in summary, that (1) it was reported that “BSGR Guinea”
                      was “close to the Conte clan”; and (2) I.S. Touré was in
                      charge of external relations for BSGR in Guinea and he was
                      the brother of Mme Touré, who was the fourth wife of the
                      late President Conté,

              (iv)    In an email dated 7 January 2009 (at 10.42), Mr Alves (of
                      Vale) said to amongst others, Mr Ledsham (amongst other
                      things) likewise that (1) I.S. Touré was responsible for
                      international relations for BSGR with respect to Guinea;
                      and (2) he is the brother of the fourth wife of the deceased
                      President Conté.

              (v)     In an internal Vale report prepared by Eduardo Etchart
                      dated 14 September 2009, concerning a visit to Guinea, he
                      referred to (amongst other things): BSGR’s “controversial
                      relationship with former president Conté, particularly one
                      of the wifes [sic] of the defunct president which sponsored
                      BSGR in Guiné”.

              (vi)    Notwithstanding the matters set out above, in its due
                      diligence questionnaires, Vale asked no specific questions
                      about Mme Touré or her brother, I.S. Touré at all.

                                    - 59 -
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 61 of 77




          (b)   BSGR’s 2008 Consolidated Financial Statements were provided to
                Vale as part of the due diligence exercise and expressly recorded
                that a payment of US$22m had been made to acquire a minority
                shareholding in BSGR BVI. Vale nevertheless asked no specific
                questions about this payment in its due diligence exercise.

          (c)   Vale failed in other respects to carry out a proper or complete due
                diligence exercise in respect of the proposed transactions.        In
                particular:

                (i)     Vale did not carry out any financial due diligence in respect
                        of BSGR Guinea, nor in fact any of the companies it
                        identified as the subject of its own Supplemental Due
                        Diligence Questionnaire, other than BSGR Guernsey;

                (ii)    Vale instructed Ernst & Young to produce a due diligence
                        report but the latter actually carried out no audit procedures
                        in Guinea as part of that exercise; and

                (iii)   Vale completed on the transaction before even receiving the
                        due diligence report from Ernst & Young – which was not in
                        fact completed until 16 May 2010.

          (d)   Vale expressly recognised the limitations of its due diligence
                exercise, saying it might put them in breach of the FCPA,
                immediately upon entering into the JVA and SHA. Thus:

                (i)     On 13 April 2010 (at 05.37), Mr Monteiro (then Vale’s
                        Director of Mergers and Acquisitions) wrote in an email
                        that:

                        “Our recommendations to the business department
                        have been the following, based on the legal and
                        commercial risks:


                                       - 60 -
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 62 of 77




                       1.   If the decision is of closing the deal, that it be
                            made in escrow (bank financing doesn’t
                            eliminate FCPA risk). The lawyers’ standing is
                            clear, once we close it, we run the risk of
                            already being in violation the FCPA on D+1,
                            given that we couldn’t do a books and accounts
                            review of the 4 companies that come in the
                            acquisition package (located in Guernsey,
                            Guinea, Liberia and BVI) […]

                       3. Due Diligence – the result of the due diligence is
                          not satisfactory, nor exhaustive; more time and
                          information is needed from the other party.
                          […].”

                (ii)   On 13 April 2010 (at 13.06), Mr Monteiro wrote in a further
                       email that: “In regard to the FCPA […] I think the risk of
                       closing the deal without escrow is not only reputational,
                       rather, “risk is of civil administrative liability to the SEC
                       for the Company”, transcribing the words of Clifford
                       Chance’s specialist in FCPA”.

          (e)   If Vale believed in the truth of the alleged representations then it
                would have conducted a complete due diligence exercise or
                alternatively would, at the very least, have taken those steps that
                are set out in paragraphs 157.3(a)(vi), 157.3(b) and 157.3(c) above.

          (f)   As pleaded in paragraph 167.5 below (i) the Technical Committee
                for review of Mining titles and agreements appointed by the GoG
                (the “Technical Committee”) alleged that BSGR had committed
                bribery in relation to the Simandou Project by letters dated 30
                October 2012 and 9 May 2013; and (ii) the US Department of
                Justice (the “DOJ”) announced that it had indicted Mr Cilins for
                related offences on 15 April 2013. Vale nevertheless continued to
                invest in the Simandou Project throughout that period and until 2
                February 2015.



                                      - 61 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 63 of 77




XIII. CLAIM IN CONSPIRACY

     A.      Applicable law

158. The law applicable to Vale’s claims in the tort of conspiracy is New York law.
     Paragraphs 130 and 131 above are repeated mutatis mutandis.

     B.      Substantive claim

159. Insofar as paragraph 117 relates to Mr Cramer, it is denied. He did not make any
     alleged misrepresentations to Vale (fraudulent or otherwise) and he was not
     party to any unlawful combination or understanding with the other Defendants.
     More particularly, as regards Mr Cramer:

     159.1   Paragraph 117.1 is denied. He did not make any misrepresentations to
             Vale. If (which he is denied) he did make any misrepresentations, he did
             not do so knowing he was making any such representation and knowing
             any such representation to be false or being reckless as to its falsity.
             Paragraph 132 above is repeated.

     159.2   Paragraph 117.2 is denied. If (which is not admitted) there was any
             common design between the Defendants (or any of them), Mr Cramer
             was not party to it.    Further, if (which is not admitted) the other
             Defendants made any false representations, Mr Cramer did not provide
             any (or alternatively any more than trivial) assistance in that regard.

     159.3   Paragraph 117.3 is denied. Mr Cramer did not know about the March
             2010 Restructuring or its purpose. Paragraph 82.3 above is repeated. In
             any event, it is not admitted that its purpose was as alleged nor that
             Pentler or its shareholders played any role in securing the Mining
             Licences.

     159.4   Save that it is admitted that Mr Cramer knew that Vale S.A. would pay
             initial consideration of US$500 million pursuant to the JVA, paragraph
             117.4 is denied.
                                        - 62 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 64 of 77




     159.5   As to paragraph 117.5:

             (a)   As to the first sentence, it is admitted that a part of the bonus of
                   US$1.3 awarded for Mr Cramer’s professionalism and performance
                   was in respect of his work on Project Hills. No admissions are
                   otherwise made.

             (b)   The second sentence is denied. Mr Cramer did not make any
                   fraudulent misrepresentations.         Without prejudice to the
                   generality of that denial, the payment of any bonus to Mr Cramer
                   was not however contingent upon Vale entering into the JVA or
                   SHA. Moreover, BSGR did not announce that it would pay any
                   bonus to him until about June 2010. Yet, the misrepresentations
                   which he is alleged to have made are alleged to have been made in
                   April 2010.

160. Insofar as paragraph 117 relates to the other Defendants, no admissions are
     made.

161. Paragraph 117.6 is denied. Without prejudice to the generality of this denial (i)
     it is denied that the matters alleged are capable of supporting the alleged
     inference; and (ii) the second sentence is bad for circularity.

XIV. PROPRIETARY CLAIMS

     A.      Applicable law

162. The law applicable to the proprietary claims made by Vale S.A. and Vale
     International’s proprietary claim is New York law. This is by reason of the
     following facts and matters.

     Particulars

     162.1   The existence of any proprietary right and the availability of proprietary
             remedies are to be determined in accordance with the choice of law rules

                                         - 63 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 65 of 77




             for property claims, specifically the lex situs of the property at the time
             of each transfer. The Initial Consideration was paid (as well as received)
             in New York. The lex situs is New York law.

     162.2   Alternatively, if (each of which is denied) (i) Vale International’s
             proprietary claim were to be characterised for the purposes of Rome II
             as a claim in restitution to reverse unjust enrichment; (ii) article 10 of
             Rome II were to apply; and (iii) if BSGR were unjustly enriched; then:

             (a)    BSGR was unjustly enriched in New York and the applicable law
                    pursuant to article 10(3) is therefore New York law; or

             (b)    Alternatively, if (which is denied) the law applicable under article
                    10(3) were not New York law, then New York is, in any event,
                    manifestly more connected with such a claim and accordingly
                    would apply, pursuant to article 10(4). Paragraph 130.3 above is
                    repeated, mutatis mutandis.

163. Vale S.A. and Vale International have brought no claim under New York law.
     Accordingly, Mr Cramer pleads below to their claim under English law, without
     prejudice to his contention that New York law is the applicable law.

     B.      Substantive Claim

164. Paragraph 118 is denied. If (which is denied) English law applies, then Vale does
     not have any right to bring any proprietary claim as against Mr Cramer or any of
     the Defendants. In this regard:

     164.1   On or about 30 October 2012, Vale received the Notification Letter. If
             (which is denied), Vale S.A. was induced to enter into the JVA or SHA by
             fraud on the part of Mr Cramer, then from at least that date Vale was
             aware that was the case and therefore of any legal right to rescind those
             agreements.



                                         - 64 -
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 66 of 77




   164.2   Vale S.A. did not rescind those agreements when it instituted the
           Arbitration on 28 April 2014. This is apparent from the facts (amongst
           others) that:

           (a)   In the Arbitration, Vale S.A. claimed (amongst other remedies)
                 damages for breach of warranties contained in the JVA. Such a
                 remedy would (plainly) have been unavailable if the JVA had been
                 rescinded; and/or

           (b)   By a settlement agreement dated on or about 13 March 2015
                 between Vale S.A., BSGR and BSGR Guernsey, the parties
                 subsequently agreed to terminate the JVA and SHA (the
                 “Settlement Agreement”). The parties (plainly) could not have
                 agreed to terminate a contract that had already been rescinded.

   164.3   Vale S.A. also did not rescind the JVA or SHA upon the delivery of (or by
           reason of) the Award on 4 April 2019. This is because:

           (a)   Vale S.A. had, by then, already agreed to terminate those
                 agreements by means of the Settlement Agreement. By agreeing
                 so to terminate, Vale had affirmed the JVA and SHA and thereby
                 barred any right to rescind thereafter;

           (b)   Further, and in any event, BSGR had gone into administration on
                 6 March 2018. From that date, the rights of BSGR’s creditors had
                 intervened, barring any rescission at least for so long as the
                 company remained in administration.

   164.4   Alternatively, if (which is denied), the effect of the Settlement Agreement
           is to preserve any right for Vale S.A. to claim the remedy of rescission,
           then by clause 6.3 thereof the right was only preserved for the purpose
           of being claimed in the Arbitration. Accordingly, that remedy cannot be
           claimed herein.


                                       - 65 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 67 of 77




     164.5   Further, or alternatively, Vale S.A. did not have title to the property
             transferred pursuant to the JVA. The Initial Consideration was not paid
             to BSGR by Vale S.A. It was paid by Vale International. Vale S.A. had
             no (and has no) proprietary interest in respect of property that it did not
             own and did not transfer pursuant to the JVA.             Moreover, Vale
             International has no proprietary interest in respect of monies
             transferred pursuant to a contract to which it was not party and it did
             not rescind.

     164.6   Further or alternatively, if (which is not admitted) any money received
             by Mr Cramer represents the traceable product of the Initial
             Consideration, then:

             (a)   The payment to Mr Cramer is a further bar to rescission; and

             (b)   Further and in any event, Vale is not entitled to trace into such
                   money because Mr Cramer was a good faith purchaser for value
                   without notice. The consideration provided by Mr Cramer for the
                   payment is identified in paragraphs 73.2 and 121.1 above. If
                   (which is not admitted) any alleged fraudulent representations
                   were made by the Defendants (or any of them), Mr Cramer had no
                   knowledge or notice that was the case.

     164.7   In the premises, if (which is not admitted) Mr Cramer received any
             traceable product of the Initial Consideration, it is denied that any such
             sum was ever held on constructive trust for either Vale International or
             Vale S.A.

165. Accordingly, as to paragraph 119:

     165.1   Point (i) is not admitted;

     165.2   In relation to Mr Cramer, point (ii) is denied. Paragraph 164.6 above is
             repeated. No admissions are otherwise made; and

                                          - 66 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 68 of 77




     165.3   Point (iii) is denied. Paragraph 164.7 above is repeated.

166. As to paragraph 120:

     166.1   It is denied that Vale has any right to trace into any money received by
             Mr Cramer. Paragraph 154 above is repeated.

     166.2   It is denied, insofar as it is alleged, that Vale is entitled to trace the
             payment of US$2.5 million paid to Onyx into Mr Cramer’s hands. Such
             monies have never been paid to Mr Cramer and moreover has long since
             been spent by Onyx. Paragraph 123 above is repeated.

     166.3   It is not admitted that either (i) the sum of US$3 million received by
             Manerhorn on or about 6 July 2010; or (ii) the sum of US$2.5 million
             paid to Onyx on 15 July 2010; is a traceable product of the Initial
             Consideration.

     166.4   No admissions are otherwise made.

XV. LIMITATION, LACHES AND DELAY

167. Pursuant to article 15(h) of Rome II, the applicable law determines the manner
     in which an obligation may be extinguished and rules of prescription and
     limitation. In the premises, the effective limitation period in relation to all of the
     claims against Mr Cramer is that prescribed by New York law. Each of those
     claims is time-barred pursuant to the New York Statute of Limitations.

     Particulars

     167.1   Pursuant to §213(8) of NY CPLR, a civil claim for fraudulent
             misrepresentation under New York law must be commenced within the
             greater of six years from the date that the cause of action accrued or two
             years from the time that the claimant (or the person under whom the
             claimant claims) discovered the fraud or could with reasonable diligence
             have discovered it.

                                          - 67 -
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 69 of 77




   167.2   Further, under New York law if the tort upon which a civil conspiracy
           claim is predicated should become time-barred, then the conspiracy
           claim shall also become time-barred.

   167.3   Under New York law, any claim to recover the Initial Consideration or
           the proceeds thereof would be brought by way of rescission. Pursuant to
           §213 of NY CPLR, where rescission is sought on ground of actual fraud,
           the civil claims must be commenced within the greater of six years from
           the commission of the fraud or two years from when the claimant
           discovered or should have discovered the fraud.

   167.4   Vale International paid the Initial Consideration on or around 30 April
           2010.

   167.5   Further, if (which is denied) Vale has any such cause of action against
           Mr Cramer, it discovered (or alternatively could with reasonable
           diligence have discovered) that cause of action from (at the latest) the
           following dates. (Mr Cramer reserves his right to plead further in this
           regard, pending the provision of disclosure, inspection and/or further
           information herein):

           (a)   By 30 October 2012, when the Technical Committee wrote to BSGR
                 ProjectCo (by this time renamed VBG-Vale BSGR (Guinea) Sarl,
                 the management of which was controlled by Vale S.A.) listing a
                 series of allegations of corruption and bribery in relation to the
                 acquisition of the Mining Licences by BSGR.

           (b)   Alternatively, by 12 April 2013, when Vale S.A.’s then General
                 Counsel and Chief Compliance Officer, Clovis Torres, and a lawyer
                 (or lawyers) for Vale S.A. from Cleary Gottlieb, Steen & Hamilton,
                 met in Paris with (1) Scott Horton, a lawyer from DLA Piper LLP,
                 acting for and on behalf of GoG; and (2) Steven Fox, an investigator
                 from Veracity Worldwide, retained by GoG. At that meeting, Mr

                                      - 68 -
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 70 of 77




                Fox gave a presentation as to the evidence that GoG had obtained
                in its investigation of BSGR for alleged corruption in connection
                with Simandou.

          (c)   In the further alternative, by 15 April 2013, when the DOJ issued a
                press release, saying amongst other things (and in summary) that
                (i) Mr Cilins had been arrested and charged with attempting to
                obstruct an ongoing federal grand jury investigation concerning
                potential violations of the FCPA and laws proscribing money
                laundering; (ii) the investigation concerns whether a particular
                mining company and its affiliates (on whose behalf Mr Cilins was
                working) transferred funds into the United States in furtherance of
                a scheme to obtain and retain valuable mining concessions in the
                Simandou region; (iii) the documents that Mr Cilins sought to
                destroy included copies of contracts between the mining company
                and its affiliates and the former wife of a now-deceased Guinean
                government official, who at the relevant time held an office in
                Guinea allowing him to influence the award of mining concessions;
                and (iv) by the said scheme, the mining company and its affiliates
                offered the said wife of the Guinean official millions of dollars,
                which was to be distributed to her as well as ministers or senior
                officials of the GoG.

          (d)   In the further alternative, by 7 May 2013, when the Technical
                Committee wrote to BSGR ProjectCo concerning its investigation
                into the acquisition of the Mining Licences by BSGR and the
                indictment of Mr Cilins.

          (e)   In the further alternative, by 4 December 2013, when the Technical
                Committee wrote to BSGR ProjectCo and provided it with various
                documents including a declaration by Mme Touré, an affidavit of
                Mr Cilins and transcripts of recorded conversations between those
                two individuals.
                                        - 69 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 71 of 77




     167.6    These proceedings were issued on 3 December 2019. Accordingly, more
              than 6 years had elapsed since any such alleged cause of action accrued
              and more than 2 years had elapsed since Vale discovered the alleged
              fraud (or alternatively could with reasonable diligence have discovered
              it) and therefore any such claim would be time-barred.

168. Alternatively, if (which is denied) English law applied to Vale’s claims, then each
     of those claims is time-barred pursuant to the Limitation Act 1980 (the “1980
     Act”).

     Particulars

     168.1    Pursuant to section 2 of that Act, the limitation period in respect of any
              claim in the torts of deceit or conspiracy is 6 years from the date on which
              the cause of action accrued.

     168.2    If (which is denied), Vale has any cause of action against Mr Cramer in
              deceit or in conspiracy, then the limitation period has accordingly
              elapsed.    Paragraphs 167.5 and 167.6 above are repeated mutatis
              mutandis.

     168.3    Pursuant to section 21(3) of the 1980 Act, the limitation period in respect
              of a claim by a beneficiary to recover property pursuant to a constructive
              trust is 6 years from the date on which the right of action accrued. If
              (which is denied) Vale International had any such right of action as
              against Mr Cramer, and if (which is not admitted) the payment to
              Manerhorn on 6 July 2010 included the traceable proceeds of the Initial
              Consideration, then the right of action accrued when Manerhorn
              received that payment. Accordingly, the limitation period has elapsed.

169. Further, or alternatively, if (which is denied) Vale had any such equitable
     proprietary claim against Mr Cramer, it is barred by laches.




                                          - 70 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 72 of 77




     169.1   Vale International was aware of its rights to bring any such claim since
             (at the latest) 30 October 2012, 7 May 2013 or 4 December 2013 or
             alternatively could with the exercise of reasonable diligence have
             discovered such rights on or by those dates. Paragraph 167.5 above is
             repeated.

     169.2   Vale    International   delayed       more   than    6     years   alternatively
             approximately 6 years before bringing that claim.

     169.3   Onyx ceased to provide services to the BS Group in 2016 and thereafter
             certain of its records were transferred to Onyx Switzerland. The latter
             company then went into liquidation in November 2019.                    If Vale
             International had brought any such claim promptly, Mr Cramer would
             have been able to refer to and rely upon the records of Onyx Switzerland
             and the evidence of its employees, as well as certain records of Onyx.

     169.4   In the premises, it would be unconscionable and/or practically unjust to
             allow Vale International any equitable remedy.

XVI. CAUSATION, LOSS AND DAMAGE

170. As to paragraphs 121 and 122:

     170.1   If     (which   is    denied)     Mr Cramer         made     any     fraudulent
             misrepresentations, then:

             (a)     It is denied that those representations caused: (i) Vale S.A. to
                     enter into the JVA or SHA; (ii) Vale to make or procure any
                     payments, as alleged or at all; (iii) Vale International or Vale
                     Austria to make any payments, as alleged or at all; and accordingly
                     (d) the Vale Parties to suffer any loss and damage, as alleged or at
                     all.

             (b)     Further, or alternatively, if (which is not admitted) Vale has
                     suffered any loss and if (which is denied) Mr Cramer would
                                          - 71 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 73 of 77




                    otherwise be liable for such loss, then such loss was in fact caused
                    by:

                    (i)    The GoG’s (wrongful) revocation of the Mining Licences,
                           which broke the chain of causation.

                    (ii)   Further or alternatively, a drop in iron ore prices which has
                           rendered the Simandou Project unprofitable.

             Accordingly, Vale is not entitled to damages as alleged or at all.
             Alternatively, Vale’s damages should be capped at the amount of the
             profit (if any) that Vale would have earned pursuant to the JVA and the
             SHA given the prevailing price of iron ore.

     170.2   Without prejudice to the generality of those denials:

             (a)    Mr Cramer puts Vale to proof in respect of all aspects of their case
                    on causation and quantum of loss.

             (b)    Vale has failed to mitigate any losses, including by failing to assist
                    BGSR: (i) to prevent the GoG from revoking the Mining Licences;
                    and (ii) in its efforts to resist the Technical Committee findings in
                    its Report.

171. Paragraph 122.1 is not admitted.

172. As to paragraph 122.2, if (which is not admitted) Vale International advanced
     US$581,197,104 under the promissory notes (“Alleged Promissory Note
     Debt”), it is denied that any of the Vale Parties are entitled to claim that sum
     against Mr Cramer, for they have waived their rights to do so. In particular:

     172.1   By a written agreement dated on or about 13 March 2015 (the “Vale
             Debt Amendment Agreement”), Vale International, BSGR Guernsey,
             BSGR ProjectCo, BSGR Liberia and BSGR Logistics Corporation
             (“BSGR Logistics”) agreed (amongst other things) that:

                                         - 72 -
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 74 of 77




           (a)   Vale International had advanced a total of US$549,592,103.53 to
                 BSGR ProjectCo, BSGR Liberia and BSGR Logistics (“VBG
                 Subsidiaries”); and (ii) the VBG Subsidiaries had each issued
                 certain promissory notes to Vale International (“Promissory
                 Notes”).

           (b)   By clause 2.1, Vale International and the VBG Subsidiaries agreed
                 to amend the terms of each of the Promissory Notes as set out in
                 Schedule 3.

           (c)   Under clause 3.1, BSGR Guernsey agreed to become jointly and
                 severally liable with each VBG Subsidiary for the payment
                 obligation arising under each Promissory Note, as amended.

           (d)   By clause 1.1, the aggregate amount Vale International advanced
                 to BSGR Guernsey and the VBG Subsidiaries through issuing the
                 Promissory Notes (including any interest and other amounts
                 accrued to 29 April 2014) totalled US$734,003,185.75 (“VBG
                 Debt”).

   172.2   Further, the Settlement Agreement provided that:

           (a)   By clause 6.3(ii), following completion, Vale and its Affiliates
                 would “not be entitled to make any claim whatsoever against
                 BSGR and/or any of its Affiliates in respect of the VBG Debt other
                 than as part of the LCIA Arbitration …”; and

           (b)   By clause 1.1, (i) “Affiliate” was defined as, in relation to a
                 specified person, “any person who [was] a director or officer of
                 the specified person… and in the case of any Party [included]
                 their respective subsidiaries”; and (ii) “VBG Debt” had the
                 meaning the Vale Debt Amendment Agreement gave to it.




                                     - 73 -
 Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 75 of 77




     172.3   At all material times: (i) Mr Cramer has been a BSGR director; (ii) Vale
             Holdings and Vale International have been wholly owned subsidiaries of
             Vale.

     172.4   In the premises: (i) as a BSGR director, Mr Cramer is an Affiliate of
             BSGR; (ii) as a wholly subsidiary of Vale, Vale Holdings and Vale
             International are Affiliates of Vale; (iii) the Vale Parties have each waived
             their rights to advance any claim whatsoever for the VBG Debt against
             Mr Cramer; and (iv) the quantum of the Vale Parties’ claim against
             Mr Cramer cannot include the Alleged Promissory Note Debt, which
             forms part of the VBG Debt.

173. As to paragraph 122.3, if (which is not admitted) Vale International or Vale
     Austria paid US$85,365,652 in preparing for the Feasibility Study, it is denied
     that this constitutes a loss.    The study still has considerable value to any
     prospective investor in the Simandou region. In any event, Vale is required to
     provide the full details of the steps it has taken to mitigate its losses as regards
     the Feasibility Study.

174. Paragraph 122.4 is not admitted.

175. As to paragraph 122.5, if (which is not admitted) Vale incurred US$17,848,519 in
     legal fees, costs and disbursements in pursuing the Arbitration, it is denied that
     Mr Cramer caused that loss. Vale’s decision to institute arbitral proceedings
     against BSGR (a third party), for loss allegedly caused by BSGR (a third party)
     was not caused by Mr Cramer. Without prejudice to the foregoing, Vale is
     required strictly to prove that those legal fees, costs and disbursements were
     reasonably incurred and reasonable in any amount.

176. Paragraph 123 is not admitted.

177. Paragraph 124 is denied:

     177.1   Recovery of the alleged loss is barred by the rule against reflective loss.

                                         - 74 -
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 76 of 77




       177.2    Further, it is denied that such a claim can be made in addition to the
                claim for direct loss made in paragraph 121.

       177.3    Further, it is in any event denied that the value of the shares in Vale
                International and Vale Austria would have been diminished by the same
                amount as expended by those companies.

XVII. INTEREST AND PRAYER

178.   Paragraphs 125 and 126 are denied:

       178.1    Vale is not entitled to any principal sum. It is therefore not entitled to
                any interest thereon; and

       178.2    Vale is not entitled to compound interest in respect of any damages for
                conspiracy or deceit.

179.   It is denied that Vale is entitled to any relief as alleged or at all.

                                                                        ROBERT WEEKES

                                                                        CARMINE CONTE

Statement of truth

The Second Defendant believes that the facts stated in this Defence are true. I
understand that proceedings for contempt of court may be brought against anyone
who makes or causes to be made, a false statement in a document verified by a
statement of truth without an honest belief in its truth.




Signed .. .

Full Name: ag Lars Cramer

Date 1 May 2020


                                              - 75 -
Case 1:20-mc-00199-JGK-OTW Document 18-5 Filed 05/15/20 Page 77 of 77




                                               Claim No CL-2019-000723

                                   IN THE HIGH COURT OF JUSTICE
                                   BUSINESS    AND    PROPERTY
                                   COURTS OF ENGLAND AND WALES
                                   COMMERCIAL COURT (QBD)

                                   B E T W E E N:

                                                 (1) VALE SA
                                            (2) VALE HOLDINGS BV
                                         (3) VALE INTERNATIONAL SA
                                                                 Claimants
                                                   —and—
                                          (1) BENJAMIN STEINMETZ
                                             (2) DAG LARS CRAMER
                                               (3) MARCUS STRUIK
                                                (4) ASHER AVIDAN
                                              (5) JOSEPH TCHELET
                                                 (6) DAVID CLARK
                                            (7) BALDA FOUNDATION
                                           (8) NYSCO MANAGEMENT
                                                   CORPORATION
                                                               Defendants

                                   __________________________

                                             DEFENCE OF THE

                                       SECOND DEFENDANT
                                   __________________________



                                   Covington & Burling LLP
                                   265 Strand
                                   London WC2R 1BH

                                   Tel: 020 7067 2000
                                   Ref: CP/EE/RK/042733

                                   Solicitors for the Second Defendant

                                - 76 -
